Exhibit 10.2

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

THE SERVICEMASTER COMPANY, LLC,

 

CDRSVM HOLDING, LLC,

 

and certain of its Subsidiaries,

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as  Collateral Agent

 

Dated as of July 1, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1                               DEFINED TERMS

 

2

1.1

Definitions

 

2

1.2

Other Definitional Provisions

 

11

 

 

 

 

SECTION 2                               GUARANTEE

 

12

2.1

Guarantee

 

12

2.2

Right of Contribution

 

13

2.3

No Subrogation

 

13

2.4

Amendments, etc. with respect to the Obligations

 

14

2.5

Guarantee Absolute and Unconditional

 

15

2.6

Reinstatement

 

16

2.7

Payments

 

16

 

 

 

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

16

3.1

Grant

 

16

3.2

Certain Exceptions

 

18

3.3

Intercreditor Relations

 

20

 

 

 

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES

 

21

4.1

Representations and Warranties of Each Guarantor

 

21

4.2

Representations and Warranties of Each Grantor

 

21

4.3

Representations and Warranties of Each Pledgor

 

25

 

 

 

 

SECTION 5                               COVENANTS

 

26

5.1

Covenants of Each Guarantor

 

26

5.2

Covenants of Each Grantor

 

26

5.3

Covenants of Each Pledgor

 

30

 

 

 

 

SECTION 6                               REMEDIAL PROVISIONS

 

33

6.1

Certain Matters Relating to Accounts

 

33

6.2

Communications with Obligors; Grantors Remain Liable

 

34

6.3

Pledged Stock

 

35

6.4

Proceeds to be Turned Over to the Collateral Agent

 

35

6.5

Application of Proceeds

 

36

6.6

Code and Other Remedies

 

36

6.7

Registration Rights

 

37

6.8

Waiver; Deficiency

 

38

 

 

 

 

SECTION 7                               THE COLLATERAL AGENT

 

38

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc

 

38

7.2

Duty of Collateral Agent

 

40

7.3

Financing Statements

 

41

7.4

Authority of Collateral Agent

 

41

7.5

Right of Inspection

 

41

 

--------------------------------------------------------------------------------


 

SECTION 8                               NON-LENDER SECURED PARTIES

 

42

8.1

Rights to Collateral

 

42

8.2

Appointment of Agent

 

43

8.3

Waiver of Claims

 

43

8.4

Designation of Non-Lender Secured Parties

 

43

 

 

 

 

SECTION 9                               MISCELLANEOUS

 

44

9.1

Amendments in Writing

 

44

9.2

Notices

 

44

9.3

No Waiver by Course of Conduct; Cumulative Remedies

 

44

9.4

Enforcement Expenses; Indemnification

 

45

9.5

Successors and Assigns

 

45

9.6

Set-Off

 

45

9.7

Counterparts

 

46

9.8

Severability

 

46

9.9

Section Headings

 

46

9.10

Integration

 

46

9.11

GOVERNING LAW

 

46

9.12

Submission to Jurisdiction; Waivers

 

46

9.13

Acknowledgments

 

48

9.14

WAIVER OF JURY TRIAL

 

48

9.15

Additional Granting Parties

 

48

9.16

Releases

 

48

9.17

Judgment

 

51

9.18

Transfer Tax Acknowledgment

 

51

 

SCHEDULES

 

Schedule 1

—

Notice Addresses of Guarantors

Schedule 2

—

Pledged Securities

Schedule 3

—

Perfection Matters

Schedule 4A

—

Financing Statements

Schedule 4B

—

Jurisdiction of Organization

Schedule 5

—

Intellectual Property

Schedule 6

—

Commercial Tort Claims

Schedule 7

—

Letter-of-Credit Rights

 

ANNEXES

 

 

 

 

 

Annex 1

—

Acknowledgment and Consent of Issuers who are not Granting Parties

Annex 2

—

Assumption Agreement

Annex 3

—

Supplemental Agreement

Annex 4

—

Joinder and Release

 

2

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2014, made by THE
SERVICEMASTER COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), CDRSVM HOLDING, LLC, a Delaware limited liability company
(“Holding”) and certain Subsidiaries of the Borrower from time to time party
hereto, in favor of JPMORGAN CHASE BANK, N.A., as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below) and
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (collectively, the “Lenders”; individually, a “Lender”)
from time to time parties to the Credit Agreement described below.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among the
Borrower, the Collateral Agent, the Administrative Agent, and the other parties
from time to time party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holding, the Borrower, the Borrower’s Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) that becomes a party hereto from time to time after the
date hereof (the Borrower, Holding and such Domestic Subsidiaries (other than
any Excluded Subsidiary), collectively, the “Granting Parties”);

 

WHEREAS, the Collateral Agent and/or the Administrative Agent and one or more
Additional Agents may in the future enter into an Intercreditor Agreement
substantially in the form attached to the Credit Agreement as Exhibit C, and
acknowledged by the Borrower and the other Granting Parties (as amended, amended
and restated, waived, supplemented or otherwise modified from time to time
(subject to Subsection 9.1), the “Base Intercreditor Agreement”), and one or
more Other Intercreditor Agreements or Intercreditor Agreement Supplements;

 

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, and in consideration of the receipt of other valuable consideration
(which receipt is hereby acknowledged), each Granting

 

--------------------------------------------------------------------------------


 

Party hereby agrees with the Administrative Agent and the Collateral Agent, for
the benefit of the Secured Parties (as defined below), as follows:

 

SECTION 1                               DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms that are defined in the
Code (as in effect on the date hereof) are used herein as so defined:  Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Goods, Letter of Credit Rights, Money and
Supporting Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but excluding in any event (i) all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing and (ii) all Accounts
constituting Restricted Assets.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”:  as defined in the Base Intercreditor Agreement.

 

“Additional Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Additional Credit Facilities”:  as defined in the Base Intercreditor Agreement.

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the Base Intercreditor Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Senior Notes Indenture, the Existing Notes Indenture or any Additional Credit
Facility) on such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Applicable Law”:  as defined in Section 9.8 hereof.

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).

 

“Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents as designated by the
Borrower in accordance with Section 8.4 hereof (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider with respect to more than one Credit Facility).

 

“Bankruptcy Case”:  (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it  bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, Borrower or any of Borrower’s Subsidiaries making a general
assignment for the benefit of its creditors; or (ii) there being commenced
against Holding, Borrower or any of Borrower’s Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Obligations”:  the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees accruing after the maturity
of the Loans and Reimbursement Obligations and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Loans, the Letters of Credit, this Agreement,
the other Loan Documents, any Hedge Agreement entered into with any Hedging
Provider, any

 

3

--------------------------------------------------------------------------------


 

Bank Products Agreement entered into with any Bank Products Provider, any
Guarantee of Holding or any of its Subsidiaries as to which any Secured Party is
a beneficiary (including any Management Guarantee entered into with any
Management Credit Provider) or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with any such Bank
Products Agreement or a termination of any transaction entered into pursuant to
any such Hedge Agreement, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).  With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (the “Excluded Borrower Obligation”)
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

“CFTC”:  the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3 hereof; provided that, for purposes of
Section 8, “Collateral” shall have the meaning assigned to such term in the
Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Collateral Agent or a
Lender or an affiliate thereof as selected by the relevant Grantor and consented
to in writing by the Collateral Agent (such consent not to be unreasonably
withheld or delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) if the Base Intercreditor Agreement is then in
effect, the Senior Priority Representative (as defined therein) and (ii) if any
Other Intercreditor Agreement is then in effect, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

 

“Commercial Tort Action”:  any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or

 

4

--------------------------------------------------------------------------------


 

territory, in which any Grantor seeks damages arising out of torts committed
against it that would reasonably be expected to result in a damage award to it
exceeding $15,000,000.

 

“Commodity Exchange Act”:  the Commodity Exchange Act, as in effect from time to
time, or any successor statute.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder, but excluding in any event all Restricted Assets.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

“Credit Facility”:  the Credit Agreement or any Additional Credit Facility, as
applicable.

 

“Discharge of Additional Obligations”:  as defined in the Base Intercreditor
Agreement.

 

“Excluded Assets”:  as defined in subsection 3.3.

 

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property

 

5

--------------------------------------------------------------------------------


 

governed by or arising or existing under, pursuant to or by virtue of the laws
of any jurisdiction other than the United States of America or any state
thereof.

 

“Fixtures”:  as defined in the Code (as in effect on the date hereof), but
excluding in any event all fixtures (as so defined) constituting Restricted
Assets.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“General Intangibles”:  all “general intangibles”, as that term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof, but excluding in any event all general intangibles
(as so defined) constituting Restricted Assets.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  the Borrower and each Domestic Subsidiary of the Borrower that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations guaranteed by such Guarantor pursuant
to Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedge Agreement entered into with any
Hedging Provider, any Bank Products Agreement entered into with any Bank
Products Provider, any Guarantee of Holding or any of its Subsidiaries as to
which any Secured Party is a beneficiary (including any Management Guarantee
entered into with any Management Credit Provider) or any other document made,
delivered or given in connection therewith, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Administrative Agent, to the Other
Representatives or to any Secured Party Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document and interest and fees accruing after (or that would accrue but for) the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding).  With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (together with the Excluded Borrower Obligation,
the “Excluded Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Guarantor Obligations of such
Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”:  the collective reference to each Granting Party other than the
Borrower.

 

6

--------------------------------------------------------------------------------


 

“Hedging Provider”:  any Person that has entered into a Hedge Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the Borrower in accordance with
Section 8.4 hereof (provided that no Person shall, with respect to any Hedge
Agreement, be at any time a Hedging Provider with respect to more than one
Credit Facility).

 

“Holding”:  as defined in the preamble hereto.

 

“Instruments”:  as defined in Article 9 of the Code, but excluding in any event
(i) the Pledged Securities and (ii) all Restricted Assets.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $15,000,000 evidencing loans made by such Grantor
to Holding or any of its Restricted Subsidiaries, but excluding in any event all
Restricted Assets (including but not limited to any promissory notes evidencing
loans made by any Grantor to any Significant Subsidiary).

 

“Intercreditor Agreements”:  (a) the Base Intercreditor Agreement (upon and
during the effectiveness thereof) and (b) any Other Intercreditor Agreement that
may be entered into in the future by the Collateral Agent and one or more
Additional Agents and acknowledged by the Borrower and the other Granting
Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Subsection 9.1)) (upon and
during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code in
effect in the State of New York on the date hereof (other than (a) Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) of any Foreign Subsidiary in excess of 65% of any
series of such stock, (b) any Capital Stock excluded from the definition of
“Pledged Stock” (other than pursuant to clause (vii) of the proviso thereto) and
(c) any Restricted Asset (including but not limited to any Capital Stock of any
Significant Subsidiary)) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by subsection 7.3 of
the Credit Agreement), provided that, notwithstanding that any Significant
Subsidiary may be identified on Schedule 2, no such Significant Subsidiary is or
shall be deemed an “Issuer” under this Agreement unless (x) the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) the Pledgor that owns
the Capital Stock of

 

7

--------------------------------------------------------------------------------


 

such Significant Subsidiary grants a Lien to any Person on the Capital Stock of
such Significant Subsidiary resulting in the Existing Notes becoming equally and
ratably secured by such Capital Stock pursuant to Section 5.03 of the Existing
Notes Indenture, for so long as the Existing Notes are so secured.

 

“Lender”:  as defined in the preamble hereto.

 

“Management Credit Provider”:  any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents as designated by the Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“New Pledged Stock”:  the Capital Stock of any Captive Insurance Subsidiary or
Home Warranty Subsidiary that is no longer subject to regulation (and that has
no Subsidiary that is subject to regulation) as an insurance, home warranty,
service contract or similar company, as the case may be, other than any Capital
Stock (a) that is being sold or otherwise disposed of in a transaction permitted
under the Credit Agreement pursuant to binding agreements, (b) of the type
described in the proviso to the definition of “Pledged Stock” (other than clause
(v) thereof), including but not limited to any Capital Stock constituting a
Restricted Asset or (c) of any Excluded Subsidiary (other than a Subsidiary
described in clauses (f) (in the case of Capital Stock of a Captive Insurance
Subsidiary) or (h) (in the case of Capital Stock of a Home Warranty Subsidiary)
thereof).

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Providers, Hedging Providers and Management Credit Providers and their
respective successors and assigns and their permitted transferees and endorsees.

 

“Obligations”:  (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

 

“Patent Licenses”:  with respect to any Grantor, all United States written
license  agreements of such Grantor  providing for the grant by or to such
Grantor of any right under any United States patent, patent application or
patentable invention, other than agreements with any Person that is an Affiliate
or a Subsidiary of the Borrower or such Grantor, including, without limitation,
the license agreements listed on Schedule 5 hereto, subject, in each case, to
the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith,

 

8

--------------------------------------------------------------------------------


 

and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in the United States and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto.

 

“Pledged Collateral”:  as to any Pledgor other than Holding, the Pledged
Securities, and as to Holding, the Pledged Stock, in all cases, now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor other than Holding, all
Intercompany Notes at any time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor other than Holding, the shares of
Capital Stock listed on Schedule 2 as held by such Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Pledgor required to be
pledged by such Pledgor pursuant to subsection 6.9 of the Credit Agreement, as
well as any other shares, stock certificates, options or rights of any nature
whatsoever in respect of any Capital Stock of any Issuer that may be issued or
granted to, or held by, such Pledgor while this Agreement is in effect and, with
respect to Holding, the shares of Capital Stock of the Borrower, as well as any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of the Borrower that may be issued or granted to,
or held by, Holding while this Agreement is in effect, in each case, unless and
until such time as the respective pledge of such Capital Stock under this
Agreement is released in accordance with the terms hereof and of the Credit
Agreement; provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, directly or indirectly, (i) more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any Capital Stock of a Subsidiary of any Foreign Subsidiary,
(iii) de minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee
or in a similar capacity, (iv) any Capital Stock of any Unrestricted Subsidiary,
(v) subject to subsection 5.3.5(a), any Capital Stock of any Home Warranty
Subsidiary or Captive Insurance Subsidiary (or any Subsidiary thereof) (other
than (subject to the following clause (vi) of this definition) the Capital Stock
of Steward), (vi) any Restricted Asset, including but not limited to any Capital
Stock of any Significant Subsidiary, (vii) any Capital Stock of any Excluded
Subsidiary (other than, but without limiting clause (i) above, a Subsidiary
described in clause (j) of the definition thereof) and (viii) without
duplication, any Excluded Assets.

 

“Pledgor”:  Holding (with respect to the Pledged Stock of the Borrower) and each
other Granting Party (with respect to Pledged Securities held by such Granting
Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other

 

9

--------------------------------------------------------------------------------


 

income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto, but excluding in any event all Restricted Assets.

 

“Restricted Assets”:  any Equity Interests, indebtedness or other obligations of
a Significant Subsidiary held by any Grantor or any Principal Property of the
Borrower or a Significant Subsidiary.  For purposes of the foregoing definition,
the terms “Equity Interests,” “Principal Property” and “Significant Subsidiary”
are used as defined in the Existing Notes Indenture, and the terms
“indebtedness” and “obligations” are used with the same meaning as such terms
are used in Section 5.03(b) of the Existing Notes Indenture.  It is understood
and agreed that an asset of a Grantor that would constitute Collateral but for
the fact that it is a Restricted Asset will cease to be a Restricted Asset (and
will constitute “Collateral” and be subject to the Lien created hereby as and to
the extent otherwise provided herein) (x) if the Existing Notes Indenture ceases
to be in full force and effect as a result of the satisfaction and discharge
thereof in accordance with its terms or (y) if such Grantor grants a Lien (other
than any Lien arising pursuant to or by reason of any Loan Document) to any
Person on such asset resulting in the Existing Notes becoming equally and
ratably secured by such asset pursuant to Section 5.03 of the Existing Notes
Indenture, for so long as the Existing Notes are so secured (and when such Lien
is no longer outstanding, such asset thereafter shall constitute a Restricted
Asset, and shall not constitute “Collateral” or be subject to the Lien created
hereby, and the Collateral Agent shall take such action to evidence the absence
of the Lien created hereby on such asset as the Borrower or such Grantor may
reasonably request).

 

“Restrictive Agreements”:  as defined in subsection 3.3(a).

 

“Secured Parties”:  the collective reference to (i) the Administrative Agent,
the Collateral Agent and each Other Representative, (ii) the Lenders (including
without limitation the Issuing Banks and the Swing Line Lender), (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”:  with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Senior Priority Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Significant Subsidiary”:  as defined in the Existing Notes Indenture.

 

“Specified Asset”:  as defined in subsection 4.2.2 hereof.

 

“Steward”:  Steward Insurance Company, a Vermont corporation.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

10

--------------------------------------------------------------------------------


 

“Trade Secrets”:  with respect to any Grantor, all United States written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade secrets, including, without limitation,
know-how, processes, formulae, compositions, designs, and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, other than agreements with any Person that is
an Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5 hereto, and including, without limitation,
(i) the right to sue or otherwise recover for any and all past, present and
future infringements or dilutions thereof, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto in the United States
and all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto in the United States, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2                               Other Definitional Provisions.

 

(a)                                 The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified.  The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral, Pledged Collateral or Security Collateral, or any part
thereof, when used in relation to a Granting Party shall refer to such Granting
Party’s Collateral, Pledged Collateral or Security Collateral or the relevant
part thereof.

 

(d)                                 All references in this Agreement to any of
the property described in the definition of the term “Collateral” or “Pledged
Collateral”, or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral or Pledged Collateral,
respectively.

 

SECTION 2                               GUARANTEE

 

2.1                               Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties, the prompt and complete payment
and performance by the Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations owed to the
Secured Parties.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount that can be guaranteed by such Guarantor under applicable law,
including applicable federal and state laws relating to the insolvency of
debtors; provided that, to the maximum extent permitted under applicable law, it
is the intent of the parties hereto that  the rights of contribution of each
Guarantor provided in subsection 2.2 be included as an asset of the respective
Guarantor in determining the maximum liability of such Guarantor hereunder.

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations guaranteed by it hereunder may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Administrative Agent or any other Secured Party hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the earliest to occur of (i) the
first date on which all the Loans, any Reimbursement Obligations, all other
Borrower Obligations then due and owing, and the obligations of each Guarantor
under the guarantee contained in this Section 2 then due and owing shall have
been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent)  and the Commitments shall be terminated, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations, (ii) as to any Guarantor, a sale or other disposition
of all the Capital Stock of such Guarantor (other than to the Borrower or a
Subsidiary Guarantor), or, if such Guarantor is a Subsidiary Guarantor, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Borrower, in each case that is permitted

 

12

--------------------------------------------------------------------------------


 

under the Credit Agreement and (iii) as to any Guarantor, such Guarantor
becoming an Excluded Subsidiary.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations of the
Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans, any Reimbursement Obligations, and all other Borrower Obligations
then due and owing, are paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent)  and the Commitments are terminated, (ii) as to any Guarantor, a sale or
other disposition of all the Capital Stock of such Guarantor (other than to the
Borrower or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary
Guarantor, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Borrower, in each case
that is permitted under the Credit Agreement and (iii) as to any Guarantor, such
Guarantor becoming an Excluded Subsidiary.

 

(f)                                   Notwithstanding anything herein or in any
other Loan Document to the contrary, including subsection 2.6 hereof, (i) the
obligations of Holding under this Agreement, including in respect of its
Guarantor Obligations, are expressly limited recourse obligations of Holding,
and such obligations shall be payable solely from, limited to, and shall in no
event exceed, Holding’s Pledged Collateral, and (ii) upon the collection, sale
or disposition of, or other realization upon, all of Holding’s Pledged
Collateral by or on behalf of the Collateral Agent or any Secured Party, whether
pursuant to Section 6 of this Agreement or otherwise, the obligations of Holding
under this Agreement, including in respect of its Guarantor Obligations, shall
be irrevocably and indefeasibly terminated and shall not be subject to
reinstatement under any circumstance.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worths of the Guarantors on the date the respective
payment is made) of any payment made hereunder, such Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
that has not paid its proportionate share of such payment.  Each Guarantor’s
right of contribution shall be subject to the terms and conditions of
subsection 2.3.  The provisions of this subsection 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and
the other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Collateral Agent or any

 

13

--------------------------------------------------------------------------------


 

other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Collateral Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Collateral Agent and the other Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full  in cash, no
Letter of Credit shall be outstanding (or shall not have been have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments are terminated.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full in cash or
any Letter of Credit shall be outstanding (any shall not have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent)  or any of the Commitments shall remain in effect,
such amount shall be held by such Guarantor in trust for the Collateral Agent
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the Collateral Agent may determine.

 

2.4                               Amendments, etc. with respect to the
Obligations.  To the maximum extent permitted by law, each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Collateral Agent, the Administrative Agent or any other Secured Party may be
rescinded by the Collateral Agent, the Administrative Agent or such other
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the Collateral Agent, the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, waived, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent or the Administrative Agent (or the Required Lenders or the
applicable Lender(s), as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Collateral Agent, the Administrative Agent or any other Secured Party for
the payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the Collateral Agent, the Administrative Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

14

--------------------------------------------------------------------------------


 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the maximum extent permitted by applicable law, any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; each
of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives, to the maximum extent permitted by applicable
law, diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the other Guarantors with
respect to any of the Borrower Obligations.  Each Guarantor understands and
agrees, to the extent permitted by law, that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection.  Each Guarantor hereby waives, to
the maximum extent permitted by applicable law, any and all defenses (other than
any claim alleging breach of a contractual provision of any of the Loan
Documents) that it may have arising out of or in connection with any and all of
the following:  (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Agent, the Administrative Agent
or any other Secured Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) that may at any time be available to or be
asserted by the Borrower against the Collateral Agent, the Administrative Agent
or any other Secured Party, (c) any change in the time, place, manner or place
of payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of the Borrower, (f) any application of
Security Collateral to any of the Obligations, (g) any law, regulation or order
of any jurisdiction, or any other event, affecting any term of any Obligation or
the rights of the Collateral Agent, the Administrative Agent or any other
Secured Party with respect thereto, including, without limitation:  (i) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of any currency (other than Dollars)
for Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives the Borrower of
any assets or their use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash

 

15

--------------------------------------------------------------------------------


 

of the Borrower Obligations guaranteed by it hereunder) (with or without notice
to or knowledge of the Borrower or such Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Collateral
Agent, the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee of any Guarantor
contained in this Section 2 shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations guaranteed by such Guarantor hereunder is rescinded or must
otherwise be restored or returned by the Collateral Agent, the Administrative
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

2.7                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in subsection 10.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
subsection 10.2 of the Credit Agreement.

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

3.1                               Grant.  Each Grantor hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such Grantor in the ordinary course of business, to the Collateral
Agent, for the  benefit of the Secured Parties, a security interest in all of
the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in subsection 3.3.  The term “Collateral”, as to any Grantor, means the
following property (wherever located) now owned or

 

16

--------------------------------------------------------------------------------


 

at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest, except as
provided in subsection 3.3:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Contracts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Intellectual Property;

 

(i)                                     all Inventory;

 

(j)                                    all Investment Property;

 

(k)                                 all Letter-of-Credit Rights;

 

(l)                                     all Fixtures;

 

(m)                             all Supporting Obligations;

 

(n)                                 all Commercial Tort Claims constituting
Commercial Tort Actions described in Schedule 6 (together with any Commercial
Tort Actions subject to a further writing provided in accordance with subsection
5.2.12);

 

(o)                                 all books and records pertaining to any of
the foregoing;

 

(p)                                 the Collateral Proceeds Account; and

 

(q)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include (i) any
Pledged Collateral, (ii) any property or assets specifically excluded from
Pledged Collateral (including any Capital Stock of any Foreign Subsidiary in
excess of 65% of any series of such stock) or (iii) any Restricted Asset.

 

3.2                               Pledged Collateral.  Each Granting Party that
is a Pledgor, hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Pledged Collateral of such
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any

 

17

--------------------------------------------------------------------------------


 

Proceeds thereof, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Pledgor, except as provided in subsection
3.3; provided, that, Pledged Collateral shall not include any Restricted Asset.

 

3.3                               Certain Exceptions.  No security interest is
or will be granted pursuant to this Agreement or any other Security Document in
any right, title or interest of any Granting Party under or in, and “Collateral”
and “Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)                                 any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than Holding, a Subsidiary of Holding or the Borrower or an Affiliate of
any of the foregoing (collectively, “Restrictive Agreements”) that would
otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach, default or termination of such
Restrictive Agreements (in each case, except to the extent that, pursuant to the
Code and other applicable law, the granting of security interests therein can be
made without resulting in a breach, default or termination of such Restrictive
Agreements);

 

(b)                                 any Equipment or other property that would
otherwise be included in the Security Collateral (and such Equipment or other
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other property (x) is subject to a Lien described in
subsection 7.2(h) (with respect to Purchase Money Obligations or Capitalized
Lease Obligations) or (o) (with respect to such Liens described in such
subsection 7.2(h)) of the Credit Agreement (or any corresponding provision of
any Additional Credit Facility; provided that such provision is not materially
less favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the Borrower and notified in
writing to the Collateral Agent) (but in each case only for so long as such
Liens are in place) or (y) is subject to any Lien in respect of Hedging
Obligations permitted by subsection 7.2 of the Credit Agreement as a “Permitted
Lien” pursuant to clause (h) of subsection 7.2 of the Credit Agreement (or any
corresponding provision of any Additional Credit Facility; provided that such
provision is not materially less favorable to the Lenders than the corresponding
provision in the Credit Agreement (as reasonably determined in writing by the
Borrower and notified in writing to the Collateral Agent) (but in each case only
for so long as such Liens are in place), and, in the case of such other
property, such other property consists solely of (i) cash, Cash Equivalents or
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions, or to such Hedging Obligations (as defined in the Credit
Agreement), and/or (iii) any other assets consisting of, relating to or arising
under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of subclauses (i) through (iii) of this
subclause (y);

 

18

--------------------------------------------------------------------------------


 

(c)           any property (and/or related rights and/or assets) (A) that would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property (x) has been sold or otherwise transferred
in connection with (i) a Special Purpose Financing, (ii) a Sale and Leaseback
Transaction the proceeds of which are applied pursuant to subsection 3.4 of the
Credit Agreement (or any corresponding provision of any Additional Credit
Facility; provided that such provision is not materially less favorable to the
Lenders than the corresponding provision in the Credit Agreement (as reasonably
determined in writing by the Borrower and notified in writing to the Collateral
Agent)) if and to the extent required thereby or (iii) an Exempt Sale and
Leaseback Transaction, or (y) constitutes the Proceeds or products of any
property that has been sold or otherwise transferred pursuant to such Special
Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and Leaseback
Transaction (other than any payments received by such Granting Party in payment
for the sale and transfer of such property in such Special Purpose Financing,
Sale and Leaseback Transaction or Exempt Sale and Leaseback Transaction) or
(z) is subject to any Liens securing Indebtedness incurred in compliance with
subsection 7.1(b)(ix) of the Credit Agreement, or Liens permitted under
subsection 7.2(k)(iv) or 7.2(p)(xii) of the Credit Agreement (or in each case
any corresponding provision of any Additional Credit Facility; provided that
such provision is not materially less favorable to the Lenders than the
corresponding provision in the Credit Agreement (as reasonably determined in
writing by the Borrower and notified in writing to the Collateral Agent);

 

(d)           Capital Stock (including for these purposes any investment deemed
to be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)           any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(f)            any fee interest in owned real property (including Fixtures
related thereto) if the fair market value of such fee interest is less than
$15,000,000 individually;

 

(g)           any Vehicles and any assets subject to certificate of title;

 

(h)           Letter-of-Credit Rights and Commercial Tort Claims individually
with a value of less than $15,000,000;

 

(i)            assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to Holding
or any of its Subsidiaries as reasonably determined in writing by the Borrower
and the Administrative Agent, that are excessive in view of the benefits that
would be obtained by the Secured Parties;

 

(j)            those assets over which the granting of security interests in
such assets would be prohibited by contract permitted under the Credit
Agreement, applicable law or regulation or the organizational or joint venture
documents of any non-wholly owned

 

19

--------------------------------------------------------------------------------


 

Subsidiary (including permitted liens, leases and licenses) (in each case, after
giving effect to the applicable anti-assignment provisions of the Code, other
than proceeds and receivables thereof to the extent that their assignment is
expressly deemed effective under the Code notwithstanding such prohibitions), or
to the extent that such security interests would result in adverse tax
consequences to Borrower or any one or more of its Subsidiaries as reasonably
determined in writing by the Borrower and notified in writing to the Collateral
Agent (it being understood that the Lenders shall not require the Borrower or
any of its Subsidiaries to enter into any security agreements or pledge
agreements governed by foreign law);

 

(k)           any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts but excluding the Collateral Proceeds Account) to the extent the
security interest in such asset is not automatically perfected by filings under
the Uniform Commercial Code of any applicable jurisdiction or, in the case of
Pledged Stock, by being held by the Collateral Agent, any Collateral
Representative or an Additional Agent as agent for the Collateral Agent;

 

(l)            Foreign Intellectual Property;

 

(m)          any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other assets constituting a part thereof;

 

(n)           any Capital Stock and other securities of a Subsidiary of the
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of any holders of securities
results in the Borrower or any of its Restricted Subsidiaries being required to
file separate financial statements for such Subsidiary with the Securities and
Exchange Commission (or any other governmental authority) pursuant to either
Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any other law,
rule or regulation as in effect from time to time, but only to the extent
necessary to not be subject to such requirement;

 

(o)           any assets or property of Holding, other than the Pledged Stock of
the Borrower; and

 

(p)           any Goods in which a security interest is not perfected by filing
a financing statement in the applicable Grantor’s jurisdiction of organization.

 

3.4          Intercreditor Relations.  Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to subsections 3.1 and 3.2 shall, prior to the Discharge of Additional
Obligations that are Senior Priority Obligations, be pari passu and equal in
priority to the Liens granted to any Additional Agent for the benefit of the
holders of the applicable Additional Obligations that are Senior Priority
Obligations to secure such Additional Obligations that are Senior Priority
Obligations pursuant to the applicable Additional Collateral Documents (except
as may be separately otherwise agreed between the Collateral Agent, on behalf of
itself and the Secured Parties, and any Additional Agent, on behalf of itself
and the Additional Secured Parties represented thereby).  The Collateral Agent
acknowledges and agrees

 

20

--------------------------------------------------------------------------------


 

that the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent and any Additional Agent shall be determined solely
pursuant to any applicable Intercreditor Agreement, and not by priority as a
matter of law or otherwise.  Notwithstanding anything herein to the contrary,
the Liens and security interest granted to the Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of each applicable Intercreditor
Agreement.  In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement, the terms of such Intercreditor Agreement shall
govern and control as among (i) the Collateral Agent and any Additional Agent,
in the case of the Base Intercreditor Agreement, and (ii) the Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement.  In the event of any such conflict, each
Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so.  Notwithstanding any other provision hereof,
for so long as any Additional Obligations that are Senior Priority Obligations
remain outstanding, any obligation hereunder to deliver to the Collateral Agent
any Security Collateral shall be satisfied by causing such Security Collateral
to be delivered to the applicable Senior Priority Representative (as defined in
the Base Intercreditor Agreement) to be held in accordance with the Base
Intercreditor Agreement.

 

SECTION 4          REPRESENTATIONS AND WARRANTIES

 

4.1          Representations and Warranties of Each Guarantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Section 4 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this subsection 4.1, be deemed to be a reference to such Guarantor’s
knowledge.

 

4.2          Representations and Warranties of Each Grantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions:

 

4.2.1       Title; No Other Liens.  Except for the security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, subsection 7.2 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens.  Except as set forth on Schedule 3, to the knowledge of such
Grantor, no currently effective financing statement or other similar public
notice with respect to any Lien on all or any part of such Grantor’s Collateral
is on file or of record in any public office in the United States of America,
any

 

21

--------------------------------------------------------------------------------


 

state, territory or dependency thereof or the District of Columbia, except such
as have been filed in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement or as are in respect of Liens
permitted by the Credit Agreement (including, without limitation, subsection 7.2
thereof) or any other Loan Document or for which termination statements will be
delivered on the Closing Date.

 

4.2.2       Perfected Liens.

 

(a)           This Agreement is effective to create, as collateral security for
the Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, except as enforceability may be affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(b)           Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and upon the
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with any applicable
Intercreditor Agreement of the Collateral Proceeds Account, all Electronic
Chattel Paper and all Letter-of-Credit Rights a security interest in which is
perfected by “control” and in the case of Commercial Tort Actions (other than
such Commercial Tort Actions listed on Schedule 6 on the date of this
Agreement), upon the taking of the actions required by subsection 5.2.12, the
Liens created pursuant to this Agreement will constitute valid Liens on and (to
the extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness other than Permitted Liens (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the
Administrative Agent, the applicable Collateral Representative or any Additional
Agent (in accordance with any applicable Intercreditor Agreement) or the
recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or by an implied covenant of good faith and fair dealing. As used in
this subsection 4.2.2(b), the following terms shall have the following meanings:

 

22

--------------------------------------------------------------------------------


 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 4A, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 5, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”:  the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4B.

 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Credit Agreement.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)           Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code or by the filing and acceptance
thereof in the United States Patent and Trademark Office or (b) such Patents,
Patent Licenses, Trademarks and Trademark Licenses are not, individually or in
the aggregate, material to the business of the Borrower and its Subsidiaries
taken as a whole;

 

(2)           Copyrights and Copyright Licenses with respect thereto and
Accounts or receivables arising therefrom to the extent that (a) Liens thereon
cannot be perfected by filing and acceptance of intellectual property security
agreements in the United States Copyright Office or (b) the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon;

 

(3)           Collateral for which the perfection of Liens thereon requires
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any State, territory or dependency thereof or the
District of Columbia;

 

(4)           goods included in Collateral received by any Person for “sale or
return” within the meaning of Section 2-326(1)(b) of the Uniform Commercial

 

23

--------------------------------------------------------------------------------


 

Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

(5)           Fixtures, Vehicles, any other assets subject to certificates of
title, and Money and Cash Equivalents (other than Cash Equivalents constituting
Investment Property to the extent a security interest therein is perfected by
the filing of a financing statement under the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction);

 

(6)           Proceeds of Accounts, receivables or Inventory which do not
themselves constitute Collateral or which do not constitute identifiable Cash
Proceeds or which have not been transferred to or deposited in the Collateral
Proceeds Account (if any) or a Deposit Account of a Grantor subject to the
Collateral Agent’s control;

 

(7)           Contracts, Accounts or receivables subject to the Assignment of
Claims Act;

 

(8)           Fixtures; and

 

(9)           uncertificated securities (to the extent a security interest is
not perfected by the filing of a financing statement).

 

4.2.3       Jurisdiction of Organization.

 

(a)           On the date hereof, such Grantor’s jurisdiction of organization is
specified on Schedule 4B.

 

4.2.4       Farm Products.  None of such Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

 

4.2.5       Accounts Receivable.  The amounts represented by such Grantor  to
the Administrative Agent or the other Secured Parties from time to time as owing
by each account debtor or by all account debtors in respect of such Grantor’s 
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor  in accordance with GAAP. 
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor.  Such Grantor has not given any
account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor  may
otherwise advise the Administrative Agent in writing.

 

4.2.6       Patents, Copyrights and Trademarks.  Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor  in its own name as of the date
hereof, and all

 

24

--------------------------------------------------------------------------------


 

material Trademark Licenses, all material Copyright Licenses and all material
Patent Licenses (including, without limitation, material Trademark Licenses for
registered Trademarks, material Copyright Licenses for registered Copyrights and
material Patent Licenses for registered Patents but excluding licenses to
commercially available “off-the-shelf” software) owned by such Grantor  in its
own name as of the date hereof, in each case, that is solely United States
Intellectual Property.

 

4.3          Representations and Warranties of Each Pledgor.  To induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:

 

4.3.1       Except as provided in subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
as of the Closing Date such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

4.3.2       [RESERVED]

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens arising by operation of law or
permitted by the Credit Agreement (or described in the definition of “Permitted
Lien” in the Credit Agreement).

 

4.3.4       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon delivery to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created in such Pledged Securities constituting certificated securities by this
Agreement, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
will constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
and Additional Agent) security interest in such Pledged Securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any Persons purporting to purchase
such Pledged Securities from such Pledgor, except as enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

25

--------------------------------------------------------------------------------


 

4.3.5       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the obtaining and maintenance of
“control” (as described in the Code) by the Collateral Agent, the applicable
Collateral Representative or any Additional Agent (or their respective agents
appointed for purposes of perfection), as applicable, in accordance with each
applicable Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority subject, in terms of priority only,
to the priority of the Liens of the applicable Collateral Representative and any
Additional Agent) security interest in such Pledged Securities constituting
uncertificated securities, enforceable in accordance with its terms against all
creditors of such Pledgor and any persons purporting to purchase such Pledged
Securities from such Pledgor, to the extent provided in and governed by the
Code, in each case subject to Liens permitted by the Credit Agreement (including
Permitted Liens) (and any applicable Intercreditor Agreement), except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 5          COVENANTS

 

5.1          Covenants of Each Guarantor.  Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans, any Reimbursement Obligations, and all other Obligations then due and
owing, shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized, or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) and the Commitments shall have terminated, (ii) a sale or other
disposition of all the Capital Stock of such Guarantor (other than to the
Borrower or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary
Guarantor, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Borrower, in each case
that is permitted under the Credit Agreement or (iii) such Guarantor becoming an
Excluded Subsidiary, such Guarantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Restricted Subsidiaries.

 

5.2          Covenants of Each Grantor.  Each Grantor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the date upon which the
Loans, any Reimbursement Obligation and all other Obligations then due and owing
shall have been paid in full in cash, no Letter of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized, or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent)
and the Commitments shall have terminated, (ii) a sale or other disposition of
all the Capital Stock of such Grantor (other than to the Borrower or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Grantor ceases to be a Restricted Subsidiary of the

 

26

--------------------------------------------------------------------------------


 

Borrower, in each case that is permitted under the Credit Agreement or
(iii) such Grantor becoming an Excluded Subsidiary:

 

5.2.1       Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, duly indorsed in a
manner reasonably satisfactory to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement.  Such Grantor shall not permit any other Person to possess
any such Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

 

5.2.2       [Reserved].

 

5.2.3       Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of such Grantor and except to the extent that failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation.

 

(a)           Such Grantor shall use commercially reasonable efforts to maintain
the security interest created by this Agreement in such Grantor’s Collateral as
a perfected security interest as and to the extent described in subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)           Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.

 

27

--------------------------------------------------------------------------------


 

(c)           At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) as in effect from time to time
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Loan Document, neither the Borrower nor any Grantor will be required
to (v) take any action in any jurisdiction other than the United States of
America, or required by the laws of any such non-U.S. jurisdiction, or enter
into any security agreement or pledge agreement governed by the laws of any such
non-U.S. jurisdiction, in order to create any security interests (or other
Liens) in assets located or titled outside of the United States of America or to
perfect any security interests (or other Liens) in any Collateral, (w) deliver
control agreements with respect to, or confer perfection by “control” over, any
deposit accounts, bank or securities account or other Collateral, except in the
case of Security Collateral that constitutes Capital Stock or Pledged Notes in
certificated form, delivering such Capital Stock or Pledged Notes to the
Collateral Agent, (or another Person as required under any applicable
Intercreditor Agreement), (x) take any action in order to perfect any security
interests in any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or securities accounts)
(except, in each case, to the extent consisting of proceeds perfected by the
filing of a financing statement under the Code or, in the case of Pledged Stock,
by being held by the Collateral Agent, any Collateral Representative or any
Additional Agent as agent for the Collateral Agent), (y) deliver landlord lien
waivers, estoppels or collateral access letters or (z) file any fixture filing
with respect to any security interest in Fixtures affixed to or attached to any
real property constituting Excluded Assets.

 

(d)           The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or the obtaining a delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc.  Such Grantor
will give prompt written notice to the Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by merger or
otherwise) (and in any event within 30 days of such change); provided that,
promptly after receiving a written request therefor from the Collateral Agent,
such Grantor shall deliver to the Collateral Agent all additional financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional

 

28

--------------------------------------------------------------------------------


 

financing statements by such Grantor.  Upon any such approval such Grantor shall
proceed with the filing of the additional financing statements and deliver
copies (or other evidence of filing) of the additional filed financing
statements to the Collateral Agent.

 

5.2.6       [Reserved].

 

5.2.7       Pledged Stock.  In the case of each Grantor that is an Issuer, such
Issuer  agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to subsection
6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8       Accounts Receivable.

 

(a)           With respect to Accounts Receivable constituting Collateral other
than in the ordinary course of business or as permitted by the Loan Documents,
such Grantor will not (i) grant any extension of the time of payment of any of
such Grantor’s Accounts Receivable, (ii) compromise or settle any such Account
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account Receivable,
(iv) allow any credit or discount whatsoever on any such Account Receivable or
(v) amend, supplement or modify any Account Receivable unless such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable constituting Collateral taken as a whole.

 

(b)           Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then outstanding Accounts Receivable.

 

5.2.9       Maintenance of Records.  Such Grantor will keep and maintain at its
own cost and expense reasonably satisfactory and complete records of its
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to such Collateral, and shall mark such records
to evidence this Agreement and the Liens and the security interests created
hereby.

 

5.2.10     Acquisition of Intellectual Property.  Concurrently with or prior to
the delivery of the annual Compliance Certificate pursuant to Subsection
6.2(b) of the Credit Agreement, the Borrower will notify the Collateral Agent of
any acquisition by the Grantors of any registration of any material United
States Copyright, Patent or Trademark constituting Collateral, and each
applicable Grantor shall take such actions as may be reasonably requested by the
Collateral Agent (but only to the extent such actions are within such Grantor’s
control) to perfect the security interest granted to the Collateral Agent and
the other Secured Parties therein, to the extent provided herein in respect of

 

29

--------------------------------------------------------------------------------


 

any United States Copyright, Patent or Trademark constituting Collateral, by the
making of appropriate filings in the United States Patent and Trademark Office,
or with respect to Copyrights, the United States Copyright Office.

 

5.2.11     [Reserved].

 

5.2.12     Commercial Tort Actions.  All Commercial Tort Actions of each Grantor
in existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 6 hereto.  If any Grantor shall at any time
after the date of this Agreement acquire a Commercial Tort Action, such Grantor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Grantor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon and subject to the terms of this Agreement.

 

5.3          Covenants of Each Pledgor.  Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the  Loans, any
Reimbursement Obligations and all other Obligations then due and owing shall
have been paid in full in cash, no Letter of Credit shall be outstanding (except
for Letters of Credit that have been cash collateralized or otherwise provided
for in a manner reasonably satisfactory to each applicable Issuing Bank) and the
Commitments shall have terminated, (ii) as to any Pledgor, a sale or other
disposition of all the Capital Stock of such Pledgor (other than to the Borrower
or a Subsidiary Guarantor), or any other transaction or occurrence as a result
of which such Pledgor (other than Holding) ceases to be a Restricted Subsidiary
of the Borrower, in each case that is permitted under the Credit Agreement or
(iii) as to any Pledgor, such Pledgor becoming an Excluded Subsidiary:

 

5.3.1       Additional Shares.  If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
in the exact form received, duly indorsed by such Pledgor to the Collateral
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor, to be held by the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
subsection 3.3 and provided that in no event shall there be pledged, nor shall
any Pledgor be required to pledge, (i) more than 65% of any series of

 

30

--------------------------------------------------------------------------------


 

outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement) or (ii) any Restricted Assets).  If an Event of
Default shall have occurred and be continuing, any sums paid upon or in respect
of the Pledged Stock upon the liquidation or dissolution of any Issuer (except
any liquidation or dissolution of any Subsidiary of the Borrower in accordance
with the Credit Agreement) shall be paid over to the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement to be held by the
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement
subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
to be held by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by any
applicable Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Pledgor, as additional collateral security for the
Obligations.

 

5.3.2       [Reserved]

 

5.3.3       Pledged Notes.

 

(a)           Such Pledgor shall, on the date of this Agreement (or on such
later date upon which it becomes a party hereto pursuant to subsection 9.15),
deliver to the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with each applicable
Intercreditor Agreement, all Pledged Notes then held by such Pledgor, endorsed
in blank or, at the request of the Collateral Agent, endorsed to the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with each applicable Intercreditor Agreement. 
Furthermore, within ten Business Days (or such longer period as may be agreed by
the Collateral Agent in its sole discretion) after any Pledgor obtains a Pledged
Note, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
endorsed in blank or, at the request of the Collateral Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, endorsed to the Collateral

 

31

--------------------------------------------------------------------------------


 

Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement.

 

5.3.4       Maintenance of Security Interest.

 

(a)           Such Pledgor shall use commercially reasonable efforts to defend
the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever.  At any
time and from time to time, upon the written request of the Collateral Agent and
at the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor provided, that notwithstanding any other
provision of this Agreement or any other Loan Documents, neither the Borrower
nor any other Pledgor will be required to (v) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such non-U.S. jurisdiction or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (w) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except in the case of Security Collateral that
constitutes Capital Stock or Pledged Notes in certificated form, delivering such
Capital Stock or Pledged Notes to the Collateral Agent (or another Person as
required under any Intercreditor Agreement), (x) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) (except, in each case, to the extent consisting of proceeds
perfected by the filing of a financing statement under the Code or, in the case
of Pledged Stock, by being held by the Collateral Agent, Collateral
Representative or an Additional Agent as agent for the Collateral Agent),
(y) deliver landlord lien waivers, estoppels or collateral access letters or
(z) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(b)           The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining or delivery of documents
or other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

5.3.5       Additional Pledged Stock.

 

(a)           At such time as any Home Warranty Subsidiary or Captive Insurance
Subsidiary is no longer subject to regulation (and that has no Subsidiary that
is subject to regulation) as an insurance, home warranty, service contract or
similar company, as the case may be, (1) within 60 days of such time, the
relevant Pledgors shall deliver the certificates, if any, constituting the New
Pledged Stock, if any, issued by such Home

 

32

--------------------------------------------------------------------------------


 

Warranty Subsidiary or Captive Insurance Subsidiary to the Collateral Agent (who
will hold the same on behalf of the Secured Parties), Collateral Representative
or any Additional Agent, as applicable, in accordance with the Intercreditor
Agreement, in the exact form received, duly indorsed by such Pledgor to the
Collateral Agent, Collateral Representative or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, if required, or
accompanied by an undated stock power covering such certificate duly executed in
blank by such Pledgor, to be held by the Collateral Agent, Collateral
Representative or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, subject to the terms hereof, as additional collateral
security for the Obligations (subject to subsection 3.3 and provided that in no
event shall there be pledged, nor shall any Pledgor be required to pledge, (i) 
more than 65% of any series of the outstanding Capital Stock of any Foreign
Subsidiary pursuant to this Agreement or (ii) any Restricted Assets) and (2) on
the date that is 60 days after such time, such New Pledged Stock shall be deemed
“Pledged Stock” for all purposes under this Agreement, and Schedule 2 shall be
deemed amended to include the issuers of such New Pledged Stock as “Issuers”
hereunder.

 

SECTION 6          REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Accounts.

 

(a)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to each applicable Intercreditor
Agreement, the Collateral Agent shall have the right to make test verifications
of the Accounts Receivable constituting Collateral in any reasonable manner and
through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications.  At any time and from time to time after the occurrence and
during the continuance of an Event of Default, subject to each applicable
Intercreditor Agreement, upon the Collateral Agent’s reasonable request and at
the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others reasonably satisfactory to the Collateral Agent to furnish
to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts Receivable constituting
Collateral.

 

(b)           [Reserved].

 

(c)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in subsection 8.1(a) of the
Credit Agreement, subject to each applicable Intercreditor Agreement, at the
Collateral Agent’s request, each Grantor shall deliver to the Collateral Agent
copies or, if required by the Collateral Agent for the enforcement thereof or
foreclosure thereon, originals of all documents held by such Grantor evidencing,
and relating to, the agreements and transactions which gave rise to such
Grantor’s Accounts Receivable constituting Collateral, including, without
limitation, all statements relating to such Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts.

 

33

--------------------------------------------------------------------------------


 

(d)           So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor. 
In the event that an Event of Default has occurred and is continuing, the
Collateral Agent and the Grantors agree that the Collateral Agent, at its
option, may require that each Collateral Proceeds Account and the General Fund
Account of each Grantor be established at the Collateral Agent or at another
institution reasonably acceptable to the Collateral Agent.  Each Grantor shall
have the right, at any time and from time to time, to withdraw such of its own
funds from its own General Fund Account, and to maintain such balances in its
General Fund Account, as it shall deem to be necessary or desirable.

 

6.2          Communications with Obligors; Grantors Remain Liable.

 

(a)           The Collateral Agent in its own name or in the name of others, may
at any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 8.1(a) of the Credit
Agreement, subject to each applicable Intercreditor Agreement, communicate with
obligors under the Accounts Receivable constituting Collateral and parties to
the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

 

(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
subsection 8.1(a) of the Credit Agreement, subject to each applicable
Intercreditor Agreement, each Grantor  shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

34

--------------------------------------------------------------------------------


 

6.3                               Pledged Stock.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Pledgor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to subsection 6.3(b), each Pledgor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes, and to
exercise all voting and corporate rights with respect to the Pledged Stock.

 

(b)                                 Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing and the
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Pledgor or Pledgors, (i) the Collateral Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations of
the relevant Pledgor as provided in the Credit Agreement consistent with
subsection 6.5, and (ii) any or all of the Pledged Stock shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent, of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, may reasonably
determine), all without liability to the maximum extent permitted by applicable
law (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the Collateral Agent shall
have no duty to any Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing, provided
that the Collateral Agent shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in subsection 6.6 other than in accordance
with subsection 6.6.

 

(c)                                  Each Pledgor hereby authorizes and
instructs each Issuer or maker of any Pledged Securities pledged by such Pledgor
hereunder to, subject to each applicable Intercreditor Agreement, (i) comply
with any instruction received by it from the Collateral Agent in writing with
respect to Capital Stock in such Issuer that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Pledgor,
and each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent.

 

6.4                               Proceeds to be Turned Over to the Collateral
Agent.  In addition to the rights of the Collateral Agent and the other Secured
Parties specified in subsection 6.1 with respect to

 

35

--------------------------------------------------------------------------------


 

payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Collateral received by such Grantor consisting of cash, checks
and other Cash Equivalent items shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties hereto, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent, in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent.  All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in the relevant Collateral Proceeds Account maintained under
its sole dominion and control, subject to each applicable Intercreditor
Agreement.  All Proceeds of Collateral while held by the Collateral Agent in
such Collateral Proceeds Account (or by the relevant Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations of such Grantor and shall not
constitute payment thereof until applied as provided in subsection 6.5 and each
applicable Intercreditor Agreement.

 

6.5                               Application of Proceeds.  It is agreed that if
an Event of Default shall occur and be continuing, any and all Proceeds of the
relevant Granting Party’s Collateral (as defined in the Credit Agreement)
received by the Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured), and/or then or at any time thereafter may,
in the sole discretion of the Collateral Agent, subject to each applicable
Intercreditor Agreement, be applied by the Collateral Agent against the
Obligations of the relevant Granting Party then due and owing in the order of
priority set forth in subsection 9.14 of the Credit Agreement.

 

6.6                               Code and Other Remedies.  Subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, subject the terms of each applicable Intercreditor Agreement, the
Collateral Agent, on behalf of the Secured Parties, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Code or any other applicable law and subject to each applicable
Intercreditor Agreement.  Without limiting the generality of the foregoing, to
the extent permitted by applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing) collect, receive, appropriate and realize upon the Security
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Security Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
To the extent permitted by law, the Collateral Agent or any other Secured Party
shall have the right, upon any

 

36

--------------------------------------------------------------------------------


 

such sale or sales, to purchase the whole or any part of the Security Collateral
so sold, free of any right or equity of redemption in such Granting Party, which
right or equity is hereby waived and released.  Each Granting Party further
agrees, at the Collateral Agent’s request (subject to the terms of any
documentation governing any Special Purpose Financing and subject to each
applicable Intercreditor Agreement), to assemble the Security Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at such Granting Party’s premises or
elsewhere.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this subsection 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Security Collateral or in any way
relating to the Security Collateral or the rights of the Collateral Agent and
the other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations of the relevant Granting Party then due and owing, in the order of
priority specified in subsection 6.5 above, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the
Code, need the Collateral Agent account for the surplus, if any, to such
Granting Party.  To the extent permitted by applicable law, (i) such Granting
Party waives all claims, damages and demands it may acquire against the
Collateral Agent or any other Secured Party arising out of the repossession,
retention or sale of the Security Collateral, other than any such claims,
damages and demands that may arise from the gross negligence or willful
misconduct of any of the Collateral Agent or such other Secured Party, and
(ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7                               Registration Rights.

 

(a)                                 Subject to each applicable Intercreditor
Agreement, if the Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its best efforts to cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the reasonable opinion of the
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Such Pledgor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all such Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Such Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(c)                                  Such Pledgor agrees to use its reasonable
best efforts to do or cause to be done all such other acts as may be necessary
to make such sale or sales of all or any portion of such Pledged Stock pursuant
to this subsection 6.7 valid and binding and in compliance with any and all
other applicable Requirements of Law.  Such Pledgor further agrees that a breach
of any of the covenants contained in this subsection 6.7 will cause irreparable
injury to the Collateral Agent and the Lenders, that the Collateral Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this subsection 6.7 shall
be specifically enforceable against such Pledgor, and, to the extent permitted
by applicable law, such Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.

 

6.8                               Waiver; Deficiency.  Each Granting Party shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Security Collateral are insufficient to pay in full, the
Loans, Reimbursement Obligations constituting Obligations of such Granting Party
and, to the extent then due and owing, all other Obligations of such Granting
Party and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

SECTION 7                               THE COLLATERAL AGENT

 

7.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Granting Party hereby irrevocably
constitutes and appoints the Collateral Agent and any authorized officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Granting Party and in the name of such Granting Party or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement.  Without limiting
the generality of the foregoing, at any time

 

38

--------------------------------------------------------------------------------


 

when an Event of Default has occurred and is continuing (in each case to the
extent permitted by applicable law and subject to each applicable Intercreditor
Agreement), (x) each Pledgor hereby gives the Collateral Agent the power and
right, on behalf of such Pledgor, without notice or assent by such Pledgor, to
execute, in connection with any sale provided for in subsection 6.6(a) or 6.7,
any indorsements, assessments or other instruments of conveyance or transfer
with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor hereby
gives the Collateral Agent the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     subject to the terms of any
documentation governing any Special Purpose Financing, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account Receivable of such Grantor that
constitutes Collateral or with respect to any other Collateral of such Grantor
and file any claim or take any other action or institute any proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under any Account
Receivable of such Grantor that constitutes Collateral or with respect to any
other Collateral of such Grantor whenever payable;

 

(ii)                                  in the case of any Copyright, Patent, or
Trademark constituting Collateral of such Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to such Grantor to evidence the Collateral Agent’s and the
Lenders’ security interest in such Copyright, Patent, or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)                               pay or discharge taxes and Liens, other than
Liens permitted under this Agreement or the other Loan Documents, levied or
placed on the Collateral of such Grantor, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof; and

 

(iv)                              subject to the terms of any documentation
governing any Special Purpose Financing, (A) direct any party liable for any
payment under any of the Collateral of such Grantor to make payment of any and
all moneys due or to become due thereunder directly to the Collateral Agent or
as the Collateral Agent shall direct; (B) ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any existing

 

39

--------------------------------------------------------------------------------


 

reserved rights or licenses, assign any Copyright, Patent or Trademark
constituting Collateral of such Grantor (along with the goodwill of the business
to which any such Copyright, Patent or Trademark pertains), for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral of such Grantor and the Collateral Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

(b)                                 The reasonable expenses of the Collateral
Agent incurred in connection with actions undertaken as provided in this
subsection 7.1, together with interest thereon at a rate per annum equal to the
rate per annum at which interest would then be payable on past due ABR Loans
that are Revolving Loans, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Granting Party, shall be payable by such
Granting Party to the Collateral Agent on demand.

 

(c)                                  Each Granting Party hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

7.2                               Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Security Collateral in its possession, under Section 9-207
of the Code or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  None of the
Collateral Agent, any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Security Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and nonappealable decision).

 

40

--------------------------------------------------------------------------------


 

7.3                               Financing Statements.  Pursuant to any
applicable law, each Granting Party authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  Each Granting Party
authorizes the Collateral Agent to use any collateral description reasonably
determined by the Collateral Agent, including, without limitation, the
collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements, provided that any collateral
description in any financing statement or other filing or recording document or
instrument with respect to Holding and/or Holding’s Pledged Collateral shall be
limited to an accurate and precise description of Holding’s Pledged Collateral. 
The Collateral Agent agrees to use its commercially reasonable efforts to notify
the relevant Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

 

7.4                               Authority of Collateral Agent.  Each Granting
Party acknowledges that the rights and responsibilities of the Collateral Agent
under this Agreement with respect to any action taken by the Collateral Agent or
the exercise or non-exercise by the Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Granting Parties, the Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Granting
Party shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

7.5                               Right of Inspection.  Upon reasonable written
advance notice to any Grantor and as often as may reasonably be desired, or at
any time and from time to time after the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall have reasonable access during
normal business hours to all the books, correspondence and records of such
Grantor , and the Collateral Agent and its representatives may examine the same,
and to the extent reasonable take extracts therefrom and make photocopies
thereof, and such Grantor agrees to render to the Collateral Agent at such
Grantor’s reasonable cost and expense, such clerical and other assistance as may
be reasonably requested with regard thereto.  The Collateral Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the
Credit Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

41

--------------------------------------------------------------------------------


 

SECTION 8                               NON-LENDER SECURED PARTIES

 

8.1                               Rights to Collateral.

 

(a)                                 The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following:  (i) exercise any rights
or remedies with respect to the Collateral (such term, as used in this
Section 8, having the meaning assigned to it in the Credit Agreement) or to
direct the Collateral Agent to do the same, including, without limitation, the
right to (A) enforce any Liens or sell or otherwise foreclose on any portion of
the Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Guarantor under this Agreement or release any Collateral from
the Liens of any Security Document or consent to or otherwise approve any such
release; (ii) demand, accept or obtain any Lien on any Collateral (except for
Liens arising under, and subject to the terms of, this Agreement); (iii) vote in
any Bankruptcy Case or similar proceeding in respect of Holding or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning, the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral;
(vi) object to any debtor-in-possession financing in any Bankruptcy which is
provided by one or more Lenders among others (including on a priming basis under
Section 364(d) of the Bankruptcy Code); (vii) object to the use of cash
collateral in respect of the Collateral in any Bankruptcy; or (viii) seek, or
object to the Lenders or Agent seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

(b)                                 Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
agrees that in exercising rights and remedies with respect to the Collateral,
the Collateral Agent and the Lenders, with the consent of the Collateral Agent,
may enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment.  Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction.  The
Non-Lender Secured Parties by their acceptance of the benefits of this Agreement
and the other Security Documents hereby agree not to contest or otherwise
challenge any such collection, sale, disposition or other realization of or upon
all or any of the Collateral.  Whether or not a Bankruptcy Case has been
commenced, the Non-Lender Secured Parties shall be deemed to have consented to
any sale or other disposition of any property, business or assets of Holding or
any of its Subsidiaries and the release of any or all of the Collateral from the
Liens of any Security Document in connection therewith.

 

(c)                                  Notwithstanding any provision of this
subsection 8.1, the Non-Lender Secured Parties shall be entitled, subject to
each applicable Intercreditor Agreement, to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleadings (A) in order to prevent any Person from seeking to foreclose on
the Collateral or

 

42

--------------------------------------------------------------------------------


 

supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties.  Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the Collateral Agent to enter
into the Intercreditor Agreements on its behalf.

 

(d)                                 Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement, agrees that the Collateral Agent
and the Lenders may deal with the Collateral, including any exchange, taking or
release of Collateral, may change or increase the amount of the Borrower
Obligations and/or the Guarantor Obligations, and may release any Guarantor from
its Obligations hereunder, all without any liability or obligation (except as
may be otherwise expressly provided herein) to the Non-Lender Secured Parties.

 

8.2                               Appointment of Agent.  Each Non-Lender Secured
Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, shall be deemed irrevocably to make, constitute and appoint
the Collateral Agent, as agent under the Credit Agreement (and all officers,
employees or agents designated by the Collateral Agent) as such Person’s true
and lawful agent and attorney-in-fact, and in such capacity, the Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral.  It is understood and
agreed that the appointment of the Collateral Agent as the agent and
attorney-in-fact of the Non-Lender Secured Parties for the purposes set forth
herein is coupled with an interest and is irrevocable.  It is understood and
agreed that the Collateral Agent has appointed the Administrative Agent as its
agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

 

8.3                               Waiver of Claims.  To the maximum extent
permitted by law, each Non-Lender Secured Party waives any claim it might have
against the Collateral Agent or the Lenders with respect to, or arising out of,
any action or failure to act or any error of judgment, negligence, or mistake or
oversight whatsoever on the part of the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including, without limitation, any such exercise described in
subsection 8.1(b) above), except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.  To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holding, any Subsidiary
of Holding, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.

 

8.4                               Designation of Non-Lender Secured Parties. 
The Borrower may from time to time designate a Person as a “Bank Products
Provider,” a “Hedging Provider” or a “Management Credit Provider” hereunder by
written notice to the Collateral Agent.  Upon being so designated

 

43

--------------------------------------------------------------------------------


 

by the Borrower, such Bank Products Provider, Hedging Provider or Management
Credit Provider (as the case may be) shall be a Non-Lender Secured Party for the
purposes of this Agreement for as long as so designated by the Borrower;
provided that, at the time of the Borrower’s designation of such Non-Lender
Secured Party, the obligations of the relevant Grantor under the applicable
Hedge Agreement, Bank Products Agreement or Management Guarantee (as the case
may be) have not been designated as Additional Obligations.

 

SECTION 9                               MISCELLANEOUS

 

9.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Collateral Agent; provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Collateral Agent
in a written instrument executed by the Collateral Agent and (b) notwithstanding
anything to the contrary in subsection 10.1 of the Credit Agreement, no such
waiver and no such amendment or modification shall amend, modify or waive the
definition of “Secured Party” or subsection 6.5 if such waiver, amendment, or
modification would adversely affect a Secured Party without the written consent
of each such affected Secured Party.  For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to the Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to the
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
subsection 9.1.

 

9.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Granting Party hereunder shall be effected
in the manner provided for in subsection 10.2 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1,
unless and until such Guarantor shall change such address by notice to the
Collateral Agent and the Administrative Agent given in accordance with
subsection 10.2 of the Credit Agreement.

 

9.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to subsection 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

44

--------------------------------------------------------------------------------


 

9.4                               Enforcement Expenses; Indemnification.

 

(a)                                 Each Guarantor jointly and severally agrees
to pay or reimburse each Secured Party and the Collateral Agent for all their
respective reasonable costs and expenses incurred in collecting against any
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement against such Guarantor and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Parties, the Collateral Agent and the Administrative Agent.

 

(b)                                 Each Grantor jointly and severally agrees to
pay, and to save the Collateral Agent, the Administrative Agent and the other
Secured Parties harmless from, (x) any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement
(collectively, the “indemnified liabilities”), in each case to the extent the
Borrower would be required to do so pursuant to subsection 10.5 of the Credit
Agreement, and in any event excluding any taxes or other indemnified liabilities
arising from gross negligence or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

(c)                                  The agreements in this subsection 9.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

9.5                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Granting Parties, the
Collateral Agent and the Secured Parties and their respective successors and
assigns permitted by the Credit Agreement.

 

9.6                               Set-Off.  Each Guarantor (other than Holding)
hereby irrevocably authorizes each of the Administrative Agent and the
Collateral Agent and each other Secured Party at any time and from time to time
without notice to such Guarantor, any other Guarantor or the Borrower, any such
notice being expressly waived by each Guarantor and by the Borrower, to the
extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default under subsection 8.1(a) of the Credit
Agreement so long as any amount remains unpaid after it becomes due and payable
by such Guarantor hereunder, to set-off and appropriate and apply against any
such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect.  The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the

 

45

--------------------------------------------------------------------------------


 

proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

9.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                        Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Granting Parties, the Collateral
Agent, the Administrative Agent and the other Secured Parties with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Granting Parties, the Collateral Agent or
any other Secured Party relative to subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

9.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12                        Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition

 

46

--------------------------------------------------------------------------------


 

and enforcement of any judgment in respect thereof, to the general jurisdiction
of the Supreme Court of the State of New York for the County of New York (the
“New York Supreme Court”), and the United States District Court for the Southern
District of New York (the “Federal District Court,” and together with the New
York Supreme Court, the “New York Courts”), and appellate courts from either of
them;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that the New York Courts and
appellate courts from either of them shall be the exclusive forum for any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, and that it shall not initiate (or collusively assist in
the initiation of) any such action or proceeding in any court other than the New
York Courts and appellate courts from either of them; provided that

 

(i)                                     if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having such jurisdiction;

 

(ii)                                  in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this subsection
9.12(c) would otherwise require to be asserted in a legal action or proceeding
in a New York Court) in any such action or proceeding;

 

(iii)                               the Collateral Agent may bring any legal
action or proceeding against any Loan Party in any jurisdiction in connection
with the exercise of any rights under any Security Documents, provided that any
Loan Party shall be entitled to assert any claim or defense (including any claim
or defense that this subsection 9.12(c) would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

(iv)                              any party hereto may bring any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment;

 

(d)                                 agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower or the Collateral Agent, as the case may be, at the address
specified in subsection 10.2 of the Credit Agreement or at such other address of
which the Collateral Agent and the Borrower shall have been notified pursuant
thereto;

 

47

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any consequential or punitive damages.

 

9.13                        Acknowledgments.  Each Granting Party hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 none of the Collateral Agent, the
Administrative Agent or any other Secured Party has any fiduciary relationship
with or duty to any Guarantor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantors and the
Secured Parties.

 

9.14                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.15                        Additional Granting Parties.  Each new Subsidiary of
the Borrower that is required to become a party to this Agreement pursuant to
subsection 6.9(b) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in substantially the form of Annex 2 hereto.  Each existing
Granting Party that is required to become a Pledgor with respect to Capital
Stock of any new Subsidiary of the Borrower that is not a Significant Subsidiary
pursuant to subsection 6.9(b) of the Credit Agreement shall become a Pledgor
with respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement in substantially the form of Annex 3 hereto.

 

9.16                        Releases.

 

(a)                                 At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent),
all Security Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Granting
Party hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Security Collateral
shall revert to the Granting Parties.  At the request and sole expense of any
Granting Party following any such termination, the Collateral Agent shall
deliver to such Granting Party any

 

48

--------------------------------------------------------------------------------


 

Security Collateral held by the Collateral Agent hereunder, and the Collateral
Agent and the Administrative Agent shall execute and deliver to such Granting
Party such documents (including without limitation UCC termination statements)
as such Granting Party shall reasonably request to evidence such termination.

 

(b)                                 Upon a sale or other disposition of Security
Collateral permitted by the Credit Agreement (other than any sale or disposition
to another Grantor ), the Lien pursuant to this Agreement on such sold or
disposed of Security Collateral shall be automatically released.  In connection
with a sale or other disposition of all the Capital Stock of any Granting Party
or any other transaction or occurrence as a result of which such Granting Party
ceases to be a Restricted Subsidiary of the Borrower or the sale or other
disposition of Security Collateral (other than a sale or disposition to another
Grantor ) permitted under the Credit Agreement, the Collateral Agent shall, upon
receipt from the Borrower of a written request for the release of such Granting
Party from its Guarantee or the release of the Security Collateral subject to
such sale, disposition or other transaction, identifying such Granting Party or
the relevant Security Collateral, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents, execute and deliver to the Borrower or the relevant
Granting Party, at the sole cost and expense of such Granting Party, any
Security Collateral of such relevant Granting Party held by the Collateral
Agent, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Granting Party, execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, as the Borrower or such Granting Party
shall reasonably request (x) to evidence or effect the release of such Granting
Party from its Guarantee (if any) and of the Liens created hereby (if any) on
such Granting Party’s Security Collateral or (y) to evidence the release of the
Security Collateral subject to such sale or disposition.

 

(c)                                  Upon any Granting Party becoming an
Excluded Subsidiary in accordance with the provisions of the Credit Agreement,
the Lien pursuant to this Agreement on all Security Collateral of such Granting
Party (if any) shall be automatically released, and the Guarantee (if any) of
such Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the Collateral Agent shall, upon the request of the Borrower or
such Granting Party, deliver to the Borrower or such Granting Party any Security
Collateral of such Granting Party held by the Collateral Agent hereunder and the
Collateral Agent and the Administrative Agent shall execute, acknowledge and
deliver to the Borrower or such Granting Party (at the sole cost and expense of
the Borrower or such Granting Party) all releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of such Granting Party from its Guarantee (if any) or the Liens created
hereby (if any) on such Granting Party’s Security Collateral, as applicable, as
the Borrower or such Granting Party may reasonably request.

 

(d)                                 Upon any Security Collateral being or
becoming an Excluded Asset, the Lien pursuant to this Agreement on such Security
Collateral shall be automatically released.  At the request and sole expense of
any Granting Party, the Collateral Agent shall deliver such Security Collateral
(if held by the Collateral Agent) to such Granting Party and execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without

 

49

--------------------------------------------------------------------------------


 

limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such release.

 

(e)                                  Notwithstanding any other provision of this
Agreement or any other Loan Document, Holding shall have the right to transfer
all of the Capital Stock of the Borrower held by Holding to any Parent Entity or
any Subsidiary of any Parent Entity (a “Successor Holding Company”) that (i) is
a Person organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia and (ii) assumes all of the
obligations of Holding under this Agreement and the other Loan Documents to
which Holding is a party by executing and delivering to the Collateral Agent a
joinder substantially in the form of Annex 4 hereto, or one or more other
documents or instruments, together with a financing statement in appropriate
form for filing under the Uniform Commercial Code of the relevant jurisdiction,
in form and substance reasonably satisfactory to the Collateral Agent, upon
which (x) such Successor Holding Company will succeed to, and be substituted
for, and may exercise every right and power of, Holding under this Agreement and
the other Loan Documents, and shall be thereafter be deemed to be “Holding” for
purposes of this Agreement and the other Loan Documents, (y) Holding as
predecessor to the Successor Holding Company (“Predecessor Holding”) shall be
irrevocably and unconditionally released from its Guarantee and all other
obligations hereunder and under the other Loan Documents, and (z) the Lien
pursuant to this Agreement on all Security Collateral of Predecessor Holding,
and any Lien pursuant to any other Loan Document on any other property or assets
of Predecessor Holding, shall be automatically released (it being understood
that such transfer of Capital Stock of the Borrower to and assumption of rights
and obligations of Holding by such Successor Holding Company shall not
constitute a Change of Control).  At the request and the sole expense of
Predecessor Holding or the Borrower, the Collateral Agent shall deliver to
Predecessor Holding any Security Collateral and other property or assets of
Predecessor Holding held by the Collateral Agent that is not required to be
pledged under this Agreement or any other Loan Document by Successor Holding
Company (including the Capital Stock of the Borrower) and execute, acknowledge
and deliver to Predecessor Holding (subject to subsection 7.2, without recourse
and without representation or warranty) such releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, as Predecessor Holding or the Borrower shall
reasonably request to evidence or effect the release of Predecessor Holding from
its Guarantee and other obligations hereunder and under the other Loan
Documents, and the release of the Liens created hereby on Predecessor Holding’s
Security Collateral (other than the Capital Stock of the Borrower) and by any
other Loan Document on any other property or assets of Predecessor Holding.

 

(f)                                   So long as no Event of Default has
occurred and is continuing, the Collateral Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
subsection 5.3.1 or 6.4 and not otherwise applied in accordance with subsection
6.5.

 

(g)                                  The Collateral Agent shall have no
liability whatsoever to any other Secured Party as the result of any release of
Security Collateral by it in accordance with (or which the Collateral Agent in
good faith believes to be in accordance with) this subsection 9.16.

 

50

--------------------------------------------------------------------------------


 

9.17                        Judgment.

 

(a)                                 If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could purchase
the first currency with such other currency on the Business Day preceding the
day on which final judgment is given.

 

(b)                                 The obligations of any Guarantor in respect
of this Agreement to the Collateral Agent, for the benefit of each holder of
Secured Obligations, shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which the sum originally due to
such holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Collateral Agent of any
sum adjudged to be so due in the judgment currency, the Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Collateral Agent for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the Borrower, such excess.  This covenant shall survive the
termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.

 

9.18                        Transfer Tax Acknowledgment.  Each party hereto
acknowledges that the shares delivered hereunder are being transferred to and
deposited with the Collateral Agent (or other Person in accordance with any
applicable Intercreditor Agreement) as security for the Obligations and that
this Section 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.

 

[Remainder of page left blank intentionally; Signature pages follow.]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

CDRSVM HOLDING, LLC

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MM MAIDS L.L.C.

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SERVICEMASTER CONSUMER SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SMCS HOLDCO, INC.

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SMCS HOLDCO II, INC.

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SERVICEMASTER MANAGEMENT CORPORATION

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SM CLEAN L.L.C.

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

/s/ James E. Shields

 

 

Name: James E. Shields

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as ofthe date hereof by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title:    Executive Director

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of July 1, 2014 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by and among THE SERVICEMASTER COMPANY, LLC and the other Granting
Parties party thereto in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent
and Administrative Agent.  The undersigned agrees for the benefit of the
Collateral Agent, the Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

 

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3 or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name: [                                    ]

 

 

Title: [                              ]

 

 

 

 

 

Address for Notices:

 

 

 

[                                    ]

 

--------------------------------------------------------------------------------

*                      This consent is necessary only with respect to any Issuer
that is not also a Granting Party.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [                    ,     ], 20[    ], made
by [                                                            ], a
[                            ] [corporation] ([each an][the] “Additional
Granting Party”), in favor of JPMORGAN CHASE BANK, N.A., as collateral agent (in
such capacity, the “Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below).  All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other parties
party thereto are parties to a Credit Agreement, dated as of July 1, 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, certain of its
Domestic Subsidiaries and Holdings are, or are to become, parties to the
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes the Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Borrower to make valuable transfers to one or more of the
other Granting Parties (including such Additional Granting Party) in connection
with the operation of their respective businesses; and the Borrower and the
other Granting Parties (including such Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including [each] such
Additional Granting Party) will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the] [each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

--------------------------------------------------------------------------------


 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, [the][each] Additional
Granting Party, as provided in subsection 9.15 of the Guarantee and Collateral
Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Granting Party thereunder with the same force and effect as if originally named
therein as a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor](2) and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a [Guarantor] [, Grantor
and Pledgor] [and Grantor] [and Pledgor](3) thereunder.  The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules [                        ] to the Guarantee and Collateral Agreement,
and such Schedules are hereby amended and modified to include such information. 
[The][Each] Additional Granting Party hereby represents and warrants that each
of the representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor],(4) contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date. 
Each Additional Granting Party hereby grants, as and to the same extent as
provided in the Guarantee and Collateral Agreement, to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in subsection 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in subsection 3.3 of the
Guarantee and Collateral Agreement].

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(2)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

(3)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

(4)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [                       ], 20[ ], made by
[                                                            ], a
[                            ] corporation (the “Additional Pledgor”), in favor
of JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined in the Guarantee and Collateral Agreement referred to
below).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guarantee and Collateral Agreement, or if not defined
therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), and the Administrative Agent, the Collateral Agent and the other
parties party thereto are parties to a Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, certain of its
Domestic Subsidiaries and Holdings are, or are to become, parties to the
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Supplemental Agreement, the Additional Pledgor, as
provided in subsection 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the Guarantee and Collateral Agreement with respect to
the shares of Capital Stock of the Subsidiary of the Additional Pledgor listed
in Annex 1 hereto and will be bound by all terms, conditions

 

--------------------------------------------------------------------------------


 

and duties applicable to a Pledgor under the Guarantee and Collateral Agreement,
as a Pledgor thereunder.  The information set forth in Annex 1 hereto is hereby
added to the information set forth in Schedule 2 to the Guarantee and Collateral
Agreement, and such Schedule 2 is hereby amended and modified to include such
information.  The Additional Pledgor hereby represents and warrants that each of
the representations and warranties of such Additional Pledgor, in its capacity
as a Pledgor, contained in subsection 4.3 of the Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Supplemental Agreement) as if made on and as of
such date.  The Additional Pledgor hereby undertakes each of the covenants, in
its capacity as a Pledgor, contained in subsection 5.3 of the Guarantee and
Collateral Agreement.  The Additional Pledgor hereby grants, as and to the same
extent as provided in the Guarantee and Collateral Agreement, to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
all of the Pledged Collateral of such Additional Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, except as
provided in subsection 3.3 of the Guarantee and Collateral Agreement.  The
Additional Pledgor represents and warrants to the Collateral Agent and the other
Secured Parties that this Supplemental Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

2.                                      GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 4

 

JOINDER AND RELEASE

 

JOINDER AND RELEASE, dated as of [                       ], [        ] (this
“Joinder”) by and among [              ] (“Assignor”), [                ]
(“Assignee”) and JPMORGAN CHASE BANK, N.A, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement referred to below
and for the other Secured Parties (as defined below).  All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), and the Administrative Agent, the Collateral Agent and the other
parties party thereto are parties to a Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Assignor (as the direct parent
of the Borrower), the Borrower and certain other subsidiaries of Borrower
entered into the Guarantee and Collateral Agreement, dated as of July 1, 2014
(the “Guarantee and Collateral Agreement”) by and among Assignor, the Borrower,
certain of the Borrower’s Subsidiaries and the Collateral Agent, pursuant to
which, among other things, they agreed to jointly and severally, unconditionally
and irrevocably, guarantee all of the obligations of the Borrower under the
Credit Agreement and grant security interests in and pledge property and assets,
including the Pledged Collateral, in favor of the Collateral Agent, for the
benefit of the Secured Parties;

 

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Borrower;

 

WHEREAS, in connection therewith, Section 9.16(e) of the Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

 

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the Guarantee and
Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to Section 9.6(e) of the Guarantee and Collateral
Agreement the Collateral Agent shall, among other things, take such actions as
may be reasonably requested to evidence such release.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IT IS AGREED:

 

1.              By executing and delivering this Joinder, Assignee hereby
expressly assumes all of the obligations of Assignor under the Guarantee and
Collateral Agreement and each other Loan Document to which Assignor is a party
and agrees that it will be bound by the provisions of the Guarantee and
Collateral Agreement and such other Loan Documents.  Pursuant to
Section 9.6(e) of the Guarantee and Collateral Agreement, Assignee hereby
succeeds to, and is substituted for, and shall exercise every right and power
of, Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party, and shall be thereafter be deemed to be
“Holdings” for purposes of the Guarantee and Collateral Agreement and the other
Loan Documents and a “Guarantor”, “Granting Party” and “Pledgor” for purposes of
the Guarantee and Collateral Agreement as if originally named therein and the
Assignor is hereby expressly, irrevocably and unconditionally discharged from
all debts, obligations, covenants and agreements under the Guarantee and
Collateral Agreement and the other Loan Documents to which it is a party.

 

2.              The Collateral Agent hereby confirms and acknowledges the
release of Assignor from its Guarantee and all other obligations under the
Guarantee and Collateral Agreement and all other obligations thereunder and
under the other Loan Documents.

 

3.              The Collateral Agent hereby confirms and acknowledges that the
Lien pursuant to the Guarantee and Collateral Agreement on all Security
Collateral of Assignor, and any Lien pursuant to any other Loan Document on the
property or assets of Assignor, has been automatically released.

 

4.              Assignee hereby represents and warrants that each of the
representations and warranties made by Assignee, in its capacity as a Guarantor,
Grantor and Pledgor, in each case solely with respect to the representations and
warranties made by Holdings, contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date.  Assignee hereby grants, as and to the same extent as provided in
the Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit
of the Secured Parties, a continuing security interest in the Pledged Collateral
(as such term is defined in the Guarantee and Collateral Agreement) of Assignee,
except as provided in subsection 3.3 of the Guarantee and Collateral Agreement
and with the limitations as applicable to Holdings.

 

5.              GOVERNING LAW.  THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

Schedule 1 to
Guarantee and Collateral Agreement

 

NOTICE ADDRESSES OF GUARANTORS

 

The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee 38120
Attention: Treasurer
Telephone: 901-597-1400
Facsimile: 901-597-2032

 

Other Entities listed on schedule 4B:
c/o The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee 38120
Attention: Treasurer
Telephone: 901-597-1400
Facsimile: 901-597-2032

 

In each case, with copies to:

 

The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee 38120
Attention: General Counsel
Telephone: 901-597-1400
Facsimile: 901-597-2032

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:          David A. Brittenham, Esq.
Facsimile:          (212) 909-6836
Telephone:    (212) 909-6000

 

--------------------------------------------------------------------------------


 

Schedule 2 to
Guarantee and Collateral Agreement

 

PLEDGED SECURITIES

 

Pledged Stock

 

Pledgor

 

Issuer

 

Class of
Stock

 

Certificate
No.

 

Number
Of
Shares

 

Equity Interest

CDRSVM Holding, LLC

 

The ServiceMaster Company, LLC

 

Membership Interest

 

1

 

n/a

 

100%

The Servicemaster Company, LLC

 

ServiceMaster Management Corporation

 

Common

 

4

 

1000

 

100%

The Servicemaster Company, LLC

 

SMCS Holdco, Inc.

 

Common

 

3

 

10,000

 

100%

The Servicemaster Company, LLC

 

SMCS Holdco II, Inc.

 

Common

 

3

 

10,000

 

100%

SMCS Holdco, Inc.

 

ServiceMaster Consumer Services Limited Partnership

 

n/a

 

n/a

 

n/a

 

.4110% GP 49.5890% LP

SMCS Holdco II, Inc.

 

ServiceMaster Consumer Services Limited Partnership

 

n/a

 

n/a

 

n/a

 

.4110% GP 49.5890% LP

ServiceMaster Consumer Services Limited Partnership

 

MM Maids L.L.C.

 

n/a

 

n/a

 

n/a

 

100%

MM Maids L.L.C.

 

Merry Maids Limited Partnership

 

n/a

 

n/a

 

n/a

 

1%

ServiceMaster Consumer Services Limited Partnership

 

Merry Maids Limited Partnership

 

n/a

 

n/a

 

n/a

 

99%

ServiceMaster Consumer Services Limited Partnership

 

ServiceMaster Residential/Commercial Services Limited Partnership

 

n/a

 

n/a

 

n/a

 

99%

SM Clean L.L.C.

 

ServiceMaster Residential/Commercial Services Limited Partnership

 

n/a

 

n/a

 

n/a

 

1%

ServiceMaster Consumer Services Limited Partnership

 

SM Clean L.L.C.

 

n/a

 

n/a

 

n/a

 

100%

SMCS Holdco, Inc.

 

Terminix International, Inc.

 

Common

 

5

 

1000

 

100%

Terminix International, Inc.

 

The Terminix International Company Limited Partnership

 

n/a

 

n/a

 

n/a

 

1%

ServiceMaster Consumer Services Limited Partnership

 

The Terminix International Company Limited Partnership

 

n/a

 

n/a

 

n/a

 

99%

ServiceMaster Management Corporation

 

Steward Insurance Company

 

Common

 

7

 

250

 

100%

 

--------------------------------------------------------------------------------


 

Pledged Notes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3 to
Guarantee and Collateral Agreement

 

PERFECTION MATTERS

 

Existing Security Filings

 

Debtor

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and Amendment
File #

The Terminix International Company Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Braker Industrial Portfolio, LTD.

 

Goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper, and other personal property located at Building A, 1826
Kramer Lane, Suite F, Austin, TX 78758

 

Date: 12/03/2013
#2013-4735529

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Cisco Systems Capital

 

Equipment

 

Date: 11/26/2003
#33129114

 

11/29/2008
#2008-3903729



11/18/2013
#2013-4530128

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 9/11/2009
#2009-2919758

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

MB Financial Bank, N.A.

 

Equipment

 

Date: 10/05/2009
#2009-3194955

 

Date: 11/29/2010
#2010-4160820

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 10/07/2009
#2009-3212476

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 10/16/2009
#2009-3336085

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 11/13/2009
#2009-3653083

 

N/A

 

--------------------------------------------------------------------------------


 

Debtor

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and Amendment
File #

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 12/31/2009
#2009-4193048

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 02/22/2010
#2010-0578355

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 04/08/2010
#2010-1226129

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 04/08/2010
#2010-1226145

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 04/08/2010
#2010-1226160

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

MB Financial Bank, N.A.

 

Equipment

 

Date: 07/15/2010
#2010-2471401

 

Date: 11/29/2010
#2010-4160622

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

MB Financial Bank, N.A.

 

Equipment

 

Date: 08/06/2010
#2010-2752446

 

Date: 11/29/2010
#2010-4168161

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 08/19/2010
#2010-2915860

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Commonwealth Capital Corp.

 

Equipment

 

Date: 12/14/2010
#2010-4423814

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 06/21/2011
#2011-2374059

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 06/22/2011
#2011-2392200

 

N/A

 

--------------------------------------------------------------------------------


 

Debtor

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and Amendment
File #

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

MB Financial Bank, N.A.

 

Equipment

 

Date: 07/01/2011
#2011-2558362

 

Date: 09/22/2011
#2011-3654392

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 08/25/2011
#2011-3317404

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 04/20/2012
#2012-1534801

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 05/01/2012
#2012-1683541

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 06/292012
#2012-2534057

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 09/21/2012
#2012-3655117

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 12/18/2012
#2012-4940047

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 07/03/2013
#2013-2583301

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 08/01/2013
#2013-2991157

 

N/A

The ServiceMaster Company, LLC

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Wells Fargo Financial Leasing, Inc.

 

Equipment

 

Date: 04/11/2013
#2013-1396481

 

Date: 03/06/2014
#2014-0882126

 

--------------------------------------------------------------------------------


 

Judgment Liens

 

Defendants

 

Plaintiffs

 

Collateral

 

Search
through
Date

 

State

 

Jurisdiction

 

Original File Date
and Number

The Terminix International Company Limited Partnership
Terminix International, Inc.
The ServiceMaster Company, LLC

 

John Smith, on behalf of himself and a class of those similarly situated

 

Judgment in favor of plaintiffs for $82,341.52, exclusive of reasonable
attorney’s fees and costs.

 

05/29/2014

 

TN

 

U.S. District Court for the Western District of Tennessee (Memphis)

 

Date: 10/26/2011
#:2:11-cv-02943-JPM-dkv

The Terminix International Company Limited Partnership
Terminix International Inc.

 

Marta Grabowska (as trustee of the Anderson-Nguyen Family Trust), et al.

 

Pending suit.

 

06/10/2014

 

AZ

 

Superior Court of the State of Arizona, Maricopa County

 

Date: 08/09/2013
#CV2013-010957

The Terminix International Company Limited Partnership
Terminix International, Inc.

 

Jake Cummings, et al.

 

Pending suit.

 

06/10/2014

 

AZ

 

Superior Court of the State of Arizona, Pima County

 

Date: 2/3/2014
#C20140606

ServiceMaster Residential/ Commercial Services Limited Partnership

 

Leonard Turner, individually and d/b/a ServiceMaster of East Denver

 

Pending suit.

 

05/21/2014

 

TN

 

Chancery Court of the State of Tennessee, Shelby County

 

Date: 12/29/2010
#CH-10-2300-3

ServiceMaster Residential/ Commercial Services Limited Partnership
SM Clean L.L.C.

 

Shane Pratt, et al.

 

Pending suit.

 

05/29/2014

 

TN

 

U.S. District Court for the Western District of Tennessee (Memphis)

 

Date: 04/23/2014
#:2:14-cv-02292-JTF-dkv

The ServiceMaster Company, LLC

 

Sylvia Brown-King

 

Pending suit.

 

05/29/2014

 

TN

 

U.S. District Court for the Western District of Tennessee (Memphis)

 

Date: 05/21/2014
#:2:14-cv-02379-JFT-tmp

The ServiceMaster Company, LLC

 

Vernon T Squires, on behalf of himself and a class of those similarly situated

 

Terms of the Settlement Agreement plus attorney fees in the amount of $333,000
and expenses in the amount of $10,193.37.

 

05/21/2014

 

TN

 

Chancery Court of the State of Tennessee, Shelby County

 

Date: 03/11/2008
#CH-08-0471

The ServiceMaster Company, LLC

 

Joshua Feathers

 

Pending suit.

 

05/21/2014

 

TN

 

Chancery Court of the State of Tennessee, Shelby County

 

Date: 02/06/2014
#CH-14-0187

 

--------------------------------------------------------------------------------


 

Closing Date UCC Filings

 

Debtor

 

Jurisdiction

 

Filing Office

 

Document Filed

CDRSVM Holding, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

The ServiceMaster Company, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Merry Maids Limited Partnership

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

MM Maids L.L.C.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

ServiceMaster Consumer Services Limited Partnership

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

SMCS Holdco, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

SMCS Holdco II, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

ServiceMaster Management Corporation

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

ServiceMaster Residential/Commercial Services Limited Partnership

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

SM Clean L.L.C.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Terminix International, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

The Terminix International Company Limited Partnership

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

Closing Date Intellectual Property Filings

 

--------------------------------------------------------------------------------

1.              Notice and Confirmation of Grant of Security Interest in
Patents, dated as of the Closing Date, made by The ServiceMaster Company, LLC,
in favor of JPMorgan Chase Bank, N.A., as collateral agent, to be filed with the
Patent Division of the USPTO.

 

2.              Notice and Confirmation of Grant of Security Interest in
Patents, dated as of the Closing Date, made by The Terminix International
Company Limited Partnership, in favor of JPMorgan Chase Bank, N.A., as
collateral agent, to be filed with the Patent Division of the USPTO.

 

3.              Notice and Confirmation of Grant of Security Interest in
Patents, dated as of the Closing Date, made by ServiceMaster Management
Corporation, in favor of JPMorgan Chase Bank, N.A., as collateral agent, to be
filed with the Patent Division of the USPTO.

 

4.              Grant of Security Interest in Copyrights, dated as of the
Closing Date, made by ServiceMaster Residential/Commercial Services Limited
Partnership in favor of JPMorgan Chase Bank, N.A., as collateral agent, to be
filed with the USCO.

 

--------------------------------------------------------------------------------


 

5.              Grant of Security Interest in Copyrights, dated as of the
Closing Date, made by The Terminix International Company Limited Partnership in
favor of JPMorgan Chase Bank, N.A., as collateral agent, to be filed with the
USCO.

 

6.              Notice and Confirmation of Grant of Security Interest in
Trademarks, dated as of the Closing Date, made by The Terminix International
Company Limited Partnership, in favor of JPMorgan Chase Bank, N.A., as
collateral agent, to be filed with the Trademark Division of the USPTO.

 

7.              Grant of Security Interest in Copyrights, dated as of the
Closing Date, made by Merry Maids Limited Partnership in favor of JPMorgan Chase
Bank, N.A., as collateral agent, to be filed with the USCO.

 

--------------------------------------------------------------------------------


 

Schedule 4A to
Guarantee and Collateral Agreement

 

FINANCING STATEMENTS

 

See attached.

 

--------------------------------------------------------------------------------


 

[g163651kg31i001.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 CDRSVM Holding, LLC 860 Ridge Lake Blvd.
Memphis TN 38120 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500 Stanton
Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA See Schedule A attached
hereto and made a part hereof for a description of the Collateral. To be filed
with Secretary of State of Delaware. [57320 0661] [01] International Association
of Commercial Administrators (IACA)

 


[g163651kg31i002.gif]

1000293845v1 Schedule A to UCC-1 FINANCING STATEMENT Debtor: CDRSVM Holding, LLC
Secured Party: JPMorgan Chase Bank, N.A., as Collateral Agent Description of
Collateral The Collateral covered by this financing statement consists of all of
Debtor's right, title and interest in the following property, whether now owned
by Debtor or hereafter acquired (all being collectively referred to herein as
“Collateral”): a) the shares of Capital Stock of the Borrower, as well as any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of the Borrower that may be issued or granted to,
or held by, the Debtor while the Guarantee and Collateral Agreement is in effect
in each case, unless and until such time as the pledge of such Capital Stock
under the Guarantee and Collateral Agreement is released in accordance with the
terms of the Guarantee and Collateral Agreement and of the Credit Agreement; and
b) any Proceeds thereof. All terms defined in the Uniform Commercial Code as
from time to time in effect in the State of New York and not defined herein have
the meanings specified therein. All other terms used but not defined herein have
the meanings specified in the Credit Agreement or the Guarantee and Collateral
Agreement, as applicable. “Borrower” means The ServiceMaster Company, LLC, a
Delaware limited liability company. “Capital Stock” of any Person, means any and
all shares of, rights to purchase, warrants or options for, or other equivalents
of or interests in (however designated) equity of such Person, including any
Preferred Stock, but excluding any debt securities convertible into such equity.
“Credit Agreement” means the Credit Agreement, dated as of July 1, 2014, among
the Borrower, the Secured Party and the other parties thereto from time to time,
as may be amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements. “Guarantee and Collateral
Agreement” means that certain Guarantee and Collateral Agreement, dated as of
July 1, 2014, among the Debtor, the Borrower and certain subsidiaries of the
Borrower from time to time party thereto and the Secured Party, as may be
amended, supplemented, waived or otherwise modified from time to time. “Person”
means any individual, corporation, partnership, joint venture, association,

 


[g163651kg31i003.gif]

1000293845v1 joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity. “Preferred Stock” means, as applied to the Capital
Stock of any corporation or company, Capital Stock of any class or classes
(however designated) that by its terms is preferred as to the payment of
dividends, or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such corporation or company, over shares of
Capital Stock of any other class of such corporation or company. A copy of each
of the Guarantee and Collateral Agreement and the Credit Agreement is on file
with the Debtor.

 


[g163651kg31i004.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 MERRY MAIDS LIMITED PARTNERSHIP 3839 Forrest
Hill Irene Road Memphis TN 38125 USA JPMorgan Chase Bank, N.A., as Collateral
Agent 500 Stanton Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets
now owned or hereafter acquired by Debtor or in which Debtor otherwise has
rights and all proceeds thereof. To be filed with Secretary of State of
Delaware. [57320 0661] [02] International Association of Commercial
Administrators (IACA)

 


[g163651kg31i005.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 MM Maids L.L.C. 3839 Forrest Hill Irene Road
Memphis TN 38125 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500 Stanton
Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now owned or
hereafter acquired by Debtor or in which Debtor otherwise has rights and all
proceeds thereof. To be filed with Secretary of State of Delaware. [57320 0661]
[03] International Association of Commercial Administrators (IACA)

 


[g163651kg31i006.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 ServiceMaster Consumer Services Limited
Partnership 860 Ridge Lake Blvd. Memphis TN 38120 USA JPMorgan Chase Bank, N.A.,
as Collateral Agent 500 Stanton Christiana Road, Floor 3, Ops 2 Newark DE 19713
USA All assets now owned or hereafter acquired by Debtor or in which Debtor
otherwise has rights and all proceeds thereof. To be filed with Secretary of
State of Delaware. [57320 0661] [04] International Association of Commercial
Administrators (IACA)

 


[g163651kg31i007.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 ServiceMaster Management Corporation 860 Ridge
Lake Blvd. Memphis TN 38120 USA JPMorgan Chase Bank, N.A., as Collateral Agent
500 Stanton Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now
owned or hereafter acquired by Debtor or in which Debtor otherwise has rights
and all proceeds thereof. To be filed with Secretary of State of Delaware.
[57320 0661] [05] International Association of Commercial Administrators (IACA)

 


[g163651kg31i008.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 ServiceMaster Residential/Commercial Services
Limited Partnership 3839 Forrest Hill Irene Road Memphis TN 38125 USA JPMorgan
Chase Bank, N.A., as Collateral Agent 500 Stanton Christiana Road, Floor 3, Ops
2 Newark DE 19713 USA All assets now owned or hereafter acquired by Debtor or in
which Debtor otherwise has rights and all proceeds thereof. To be filed with
Secretary of State of Delaware. [57320 0661] [06] International Association of
Commercial Administrators (IACA)

 


[g163651kg31i009.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 SM Clean L.L.C. 3839 Forrest Hill Irene Road
Memphis TN 38125 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500 Stanton
Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now owned or
hereafter acquired by Debtor or in which Debtor otherwise has rights and all
proceeds thereof. To be filed with Secretary of State of Delaware. [57320 0661]
[07] International Association of Commercial Administrators (IACA)

 


[g163651kg31i010.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 SMCS Holdco II, Inc. 860 Ridge Lake Blvd.
Memphis TN 38120 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500 Stanton
Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now owned or
hereafter acquired by Debtor or in which Debtor otherwise has rights and all
proceeds thereof. To be filed with Secretary of State of Delaware. [57320 0661]
[08] International Association of Commercial Administrators (IACA)

 


[g163651kg31i011.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 SMCS Holdco, Inc. 860 Ridge Lake Blvd. Memphis
TN 38120 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500 Stanton
Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now owned or
hereafter acquired by Debtor or in which Debtor otherwise has rights and all
proceeds thereof. To be filed with Secretary of State of Delaware. [57320 0661]
[09] International Association of Commercial Administrators (IACA)

 


[g163651kg31i012.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 TERMINIX INTERNATIONAL, INC. 860 Ridge Lake
Blvd. Memphis TN 38120 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500
Stanton Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now owned
or hereafter acquired by Debtor or in which Debtor otherwise has rights and all
proceeds thereof. To be filed with Secretary of State of Delaware. [57320 0661]
[10] International Association of Commercial Administrators (IACA)

 


[g163651kg31i013.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 The Terminix International Company Limited
Partnership 860 Ridge Lake Blvd. Memphis TN 38120 USA JPMorgan Chase Bank, N.A.,
as Collateral Agent 500 Stanton Christiana Road, Floor 3, Ops 2 Newark DE 19713
USA All assets now owned or hereafter acquired by Debtor or in which Debtor
otherwise has rights and all proceeds thereof. To be filed with Secretary of
State of Delaware. [57320 0661] [11] International Association of Commercial
Administrators (IACA)

 


[g163651kg31i014.gif]

B. E-MAIL CONTACT AT FILER (optional) FILING OFFICE COPY — UCC FINANCING
STATEMENT (Form UCC1) (Rev. 04/20/11) THE ABOVE SPACE IS FOR FILING OFFICE USE
ONLY UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT
FILER (optional) OR 1a. ORGANIZATION'S NAME POSTAL CODE CITY 1c. MAILING ADDRESS
1b. INDIVIDUAL'S SURNAME STATE COUNTRY 8. OPTIONAL FILER REFERENCE DATA: A
Debtor is a Transmitting Utility Manufactured-Home Transaction Public-Finance
Transaction 6a. Check only if applicable and check only one box: 7. ALTERNATIVE
DESIGNATION (if applicable): Seller/Buyer Bailee/Bailor Consignee/Consignor
Lessee/Lessor Agricultural Lien Non-UCC Filing OR 3b. INDIVIDUAL'S SURNAME FIRST
PERSONAL NAME POSTAL CODE 3c. MAILING ADDRESS CITY ADDITIONAL NAME(S)/INITIAL(S)
STATE SUFFIX COUNTRY 3a. ORGANIZATION'S NAME 3. SECURED PARTY'S NAME (or NAME of
ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or
3b) 4. COLLATERAL: This financing statement covers the following collateral: C.
SEND ACKNOWLEDGMENT TO: (Name and Address) 6b. Check only if applicable and
check only one box: Licensee/Licensor Collateral is 5. Check only if applicable
and check only one box: held in a Trust (see UCC1Ad, item 17 and Instructions)
being administered by a Decedent’s Personal Representative OR 2a. ORGANIZATION'S
NAME POSTAL CODE CITY 2c. MAILING ADDRESS 2b. INDIVIDUAL'S SURNAME STATE SUFFIX
COUNTRY FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX ADDITIONAL
NAME(S)/INITIAL(S) FIRST PERSONAL NAME 1. DEBTOR'S NAME: Provide only one Debtor
name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any
part of the Debtor’s name); if any part of the Individual Debtor’s name will not
fit in line 1b, leave all of item 1 blank, check here and provide the Individual
Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) James P. Murphy (212) 701-3345
jmurphy@cahill.com James P. Murphy, Legal Assistant Cahill Gordon & Reindel LLP
80 Pine Street New York, NY 10005 The ServiceMaster Company, LLC 860 Ridge Lake
Blvd. Memphis TN 38120 USA JPMorgan Chase Bank, N.A., as Collateral Agent 500
Stanton Christiana Road, Floor 3, Ops 2 Newark DE 19713 USA All assets now owned
or hereafter acquired by Debtor or in which Debtor otherwise has rights and all
proceeds thereof. To be filed with Secretary of State of Delaware. [57320 0661]
[12] International Association of Commercial Administrators (IACA)

 

 


 

Schedule 4B to
Guarantee and Collateral Agreement

 

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

 

Jurisdiction of Organization

CDRSVM Holding, LLC

 

Delaware

The ServiceMaster Company, LLC

 

Delaware

Merry Maids Limited Partnership

 

Delaware

MM Maids L.L.C.

 

Delaware

ServiceMaster Consumer Services Limited Partnership

 

Delaware

SMCS Holdco, Inc.

 

Delaware

SMCS Holdco II, Inc.

 

Delaware

ServiceMaster Management Corporation

 

Delaware

ServiceMaster Residential/Commercial Services Limited Partnership

 

Delaware

SM Clean L.L.C.

 

Delaware

Terminix International, Inc.

 

Delaware

The Terminix International Company Limited Partnership

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 5 to
Guarantee and Collateral Agreement

 

INTELLECTUAL PROPERTY

 

Copyrights

 

ServiceMaster Residential/Commercial Services Limited Partnership

 

Owner

 

Title

 

Status

 

Registration Number

ServiceMaster Residential/Commercial Services, LP

 

CleanWare

 

Registered

 

TX 6-234-778

ServiceMaster Residential/Commercial Services, LP

 

ServiceMaster Contract Services: work rate guide, worksheets, work rates,
tasks & procedures guide

 

Registered

 

TX 4-065-539

 

The Terminix International Company Limited Partnership

 

Owner

 

Title

 

Status

 

Registration Number

Terminix International Company, LP

 

Inspection graph

 

Registered

 

TX 3-637-087

Terminix International Company, LP

 

Terminix pest protection for your home

 

Registered

 

TX 3-480-553

Terminix International Company, LP

 

Drywood termite service plan

 

Registered

 

TX 3-637-089

Terminix International Company, LP

 

Termite protection plan

 

Registered

 

TX 3-637-090

Terminix International Company, LP

 

Residential pest control service agreement

 

Registered

 

TX 3-637-088

Terminix International Company, LP

 

The best protection in America against the single greatest threat to your home

 

Registered

 

TX 3-484-926

Terminix International Company, LP

 

The life cycle of the termite : key 21019

 

Registered

 

TX 3-739-574

Terminix International Company, LP

 

Water vapor, the invisible home invader

 

Registered

 

PA 618-216

Terminix International Company, LP

 

Terminix structural fumigation control proposal

 

Registered

 

TX 3-739-729

Terminix International Company, LP

 

Terminix protects your home against carpenter ants

 

Registered

 

TX 3-480-554

Terminix International Company, LP

 

Beware of fleas : form no. 22045

 

Registered

 

TX 3-739-576

Terminix International Company, LP

 

How to prevent costly termite damage before it really costs you : key no. 21015

 

Registered

 

TX 3-739-561

 

--------------------------------------------------------------------------------


 

Owner

 

Title

 

Status

 

Registration Number

Terminix International Company, LP

 

Your best protection against invasion

 

Registered

 

TX 3-739-730

Terminix International Company, LP

 

Termite control service manual

 

Registered

 

Txu 556-338

Terminix International Company, LP

 

Trapease : the new, effective, economical, natural way to clean out drain lines
and grease traps

 

Registered

 

TX 3-623-323

Terminix International Company, LP

 

Terminix subterranean termite hazard survey

 

Registered

 

TX 3-637-091

Terminix International Company, LP

 

Drywood termites : the most destructive home wrecker in the area : key no. 24001

 

Registered

 

TX 3-739-575

Terminix International Company, LP

 

Commercial Proposal Builder

 

Registered

 

TX 7-273-907

Terminix International Company, LP

 

Terminix.com//Commercial

 

Registered

 

TX 7-274-028

Terminix International Company, LP

 

Terminix Pest Library

 

Registered

 

TX 6-897-237

Terminix International Company, LP

 

Harry’s Big Adventure: My Bug World!

 

Registered

 

TX 7-303-772

Terminix International Company, LP

 

Terminix.com/Termite Control, Pest Control, Information, FAQ’s, Home Page,
Learning Center

 

Registered

 

TX 7-274-031

Terminix International Company, LP

 

harrysbigadventure.com

 

Registered

 

TX 7-303-759

 

Merry Maids Limited Partnership

 

Owner

 

Title

 

Status

 

Registration Number

Merry Maids Limited Partnership

 

Hang on to this

 

Registered

 

TX 2-543-900

 

--------------------------------------------------------------------------------


 

Patents

 

The ServiceMaster Company, LLC

 

Owner

 

Title

 

Status

 

Registration/Application
Number

The ServiceMaster Company, LLC(1)

 

CLEANING BRUSH

 

Patented

 

7845047

The ServiceMaster Company, LLC(2)

 

CAPTURE AND REMOVAL CLEANING SYSTEM

 

Patented

 

8083860

The ServiceMaster Company, LLC

 

METHOD AND SYSTEM TO SELECT, SCHEDULE AND PURCHASE HOME SERVICES

 

Patented

 

7580862

 

ServiceMaster Management Corporation

 

Owner

 

Title

 

Status

 

Registration/Application
Number

ServiceMaster Management Services, Inc

 

BATTERY-POWERED ELECTRIC VACUUM CLEANER SYSTEM

 

Patented

 

6066211

 

The Terminix International Company Limited Partnership

 

Owner

 

Title

 

Status

 

Registration/Application
Number

Terminix International Company Limited Partnership & The United States of
America, Secretary of Agriculture(3)

 

BIOLOGICAL VACUUM DEVICE TO ENHANCE ENVIRONMENTAL QUALITY

 

Patented

 

5806238

 

--------------------------------------------------------------------------------

(1)                                 The Company is in the process of completing
an assignment of this patent to The ServiceMaster Company, LLC.

 

(2)                                 The Company is in the process of completing
an assignment of this patent to The ServiceMaster Company, LLC.

 

(3)                                 The Company only pledges this patent as
collateral to the extent of its ownership interest in such patent.

 

--------------------------------------------------------------------------------


 

Trademarks

 

The Terminix International Company Limited Partnership

 

Trademark

 

Status

 

Registration/Application Number

ULTIMATE PROTECTION

 

Registered

 

4482857

TENT DEFEND SYSTEM

 

Registered

 

4501413

BAIT DEFEND SYSTEM

 

Registered

 

4501402

TERMINIX

 

Registered

 

4248466

Design Only

 

Registered

 

4024013

Design Only

 

Registered

 

4062475

Design Only

 

Registered

 

4097050

TERMINIX

 

Registered

 

4073092

Design Only

 

Registered

 

3959940

TERMINIX

 

Registered

 

3959928

Design Only

 

Registered

 

3844917

Design Only

 

Registered

 

3760537

HARRY’S BIG ADVENTURE

 

Registered

 

3660920

ECOCONTROL

 

Registered

 

3706852

DOUBLE SHIELD PLAN

 

Registered

 

3729644

TERMINIX

 

Registered

 

3586266

T and Design

 

Registered

 

3523618

T and Design

 

Registered

 

3519495

T TERMITE INSPECTION PROTECTION PLAN and Design

 

Registered

 

3569188

T and Design

 

Registered

 

3519494

TERMITE INSPECTION & PROTECTION PLAN

 

Registered

 

3532794

POWER OVER TERMITES

 

Registered

 

3462139

POWER OVER PESTS

 

Registered

 

3462138

TERMITE INSPECTION AND PROTECTION PLAN

 

Registered

 

3526034

ULTIMATE PROTECTION

 

Registered

 

3374556

LIQUID DEFEND SYSTEM

 

Registered

 

3415461

RAPIDFREEZE

 

Registered

 

3378098

OUR BUSINESS IS PROTECTING YOURS

 

Registered

 

3092862

SCANMASTER

 

Registered

 

3087417

PARAGON

 

Registered

 

3023809

SOS

 

Registered

 

3078538

BUG IN YOUR EAR REFERRAL PROGRAM and Design

 

Registered

 

2914648

NO BUGS. NO HASSLES.

 

Registered

 

2292424

NOBODY BUGS BUGS LIKE

 

Registered

 

1850894

 

--------------------------------------------------------------------------------


 

TERMINIX

 

 

 

 

CONQUER

 

Registered

 

1749215

IT’S ABOUT TIME

 

Registered

 

1639273

Design Only

 

Registered

 

1578120

TERMINIX

 

Registered

 

1404366

TERMINIX

 

Registered

 

635715

CLEANHEAT

 

Registered

 

1771866

NO IFS, ANDS, OR BUGS

 

Registered

 

1746079

 

--------------------------------------------------------------------------------


 

Material Intellectual Property Licenses

 

Type of Agreement

 

Licensor

 

Licensee

 

Date of Agreement

Intellectual Property License Agreement

 

The ServiceMaster Company,  LLC

 

TruGreen Holding Corporation

 

January 14, 2014

TruGreen Trademark License Agreement

 

TruGreen Limited Partnership

 

The ServiceMaster Company, LLC, ServiceMaster Limited, and ServiceMaster House

 

January 14, 2014

 

--------------------------------------------------------------------------------


 

Schedule 6 to
Guarantee and Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7 to
Guarantee and Collateral Agreement

 

LETTER-OF-CREDIT RIGHTS

 

None.

 

--------------------------------------------------------------------------------